 
Exhibit 10.1
 

 
UNITED STATES NATURAL GAS FUND, LP


SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP


This Second Amended and Restated Agreement of Limited Partnership (this
“Agreement”) executed on December 4, 2007, is entered into by and among Victoria
Bay Asset Management, LLC, a Delaware limited liability company, as General
Partner, Wainwright Holdings, Inc., a Delaware corporation, as the
Organizational Limited Partner, and Kellogg Capital Group, LLC as a Limited
Partner, together with any Persons who shall hereafter be admitted as Partners
in accordance with this Agreement.


WHEREAS, the General Partner, Wainwright Holdings, Inc., a Delaware corporation,
as the Organizational Limited Partner, and the Initial Limited Partner are
parties to that certain amended and restated agreement of limited partnership
executed on April 17, 2007 (the “LP Agreement”), regarding the operation of the
Partnership and their rights and obligations thereunder and pursuant to which
the Organizational Limited Partner withdrew from the Partnership;


WHEREAS, the General Partner and the Initial Limited Partner now desire to amend
and restate the LP Agreement regarding the operation of the Partnership;


NOW THEREFORE, in consideration of the mutual promises and agreements herein
made, the Partners, intending to be legally bound, hereby agree to amend and
restate the LP Agreement in its entirety as follows:


ARTICLE 1


Definitions


As used in this Agreement, the following terms shall have the following
meanings:


1.1 “Accounting Period” shall mean the following periods: the initial accounting
period which shall commence upon the commencement of operations of the
Partnership. Each subsequent Accounting Period shall commence immediately after
the close of the preceding Accounting Period. Each Accounting Period hereunder
shall close on the earliest of (i) the last Business Day of a month, (ii) the
effective date of dissolution of the Partnership, and (iii) such other day or
days in addition thereto or in substitution therefore as may from time to time
be determined by the General Partner in its discretion either in any particular
case or generally.


1.2 “Act” shall mean the Revised Uniform Limited Partnership Act of the State of
Delaware, as amended from time to time.


1.3 “Additional Limited Partner” shall mean a Person admitted to the Partnership
as a Limited Partner pursuant to this Agreement and who is shown as such on the
books and records of the Partnership.


1.4 “Affiliate” shall mean, when used with reference to a specified Person, (i)
any Person who directly or indirectly through one or more intermediaries
controls or is controlled by or is under common control with the specified
Person or (ii) any Person that is an officer of, partner in, or trustee of, or
serves in a similar capacity with respect to, the specified Person or of which
the specified Person is an officer, partner or trustee, or with respect to which
the specified Person serves in a similar capacity.
 

--------------------------------------------------------------------------------


 
1.5 “Assignee” shall mean a Record Holder that has not been admitted to the
Partnership as a Substituted Limited Partner.


1.6 “Agreement” shall mean this Second Amended and Restated Agreement of Limited
Partnership as may be amended, modified, supplemented or restated from time to
time.


1.7 “Authorized Purchaser Agreement” shall mean an agreement among the
Partnership, the General Partner and a Participant, as may be amended or
supplemented from time to time in accordance with its terms.


1.8 “Business Day” shall mean any day other than a day on which the American
Stock Exchange, the New York Mercantile Exchange or the New York Stock Exchange
is closed for regular trading.


1.9 “Beneficial Owner” shall mean the ultimate beneficial owner of Units held by
a nominee which has furnished the identity of the Beneficial Owner in accordance
with Section 6031(c) of the Code (or any other method acceptable to the General
Partner in its sole discretion) and with Section 9.2.2 of this Agreement.


1.10 “Capital Account” shall have the meaning assigned to such term in Section
4.1.


1.11 “Capital Contribution” shall mean the total amount of money or agreed-upon
value of property contributed to the Partnership by all the Partners or any
class of Partners or any one Partner, as the case may be (or the predecessor
holders of the interests of such Partner or Partners).


1.12 “Capital Transaction” shall mean a sale of all or substantially all of the
assets of the Partnership not in the ordinary course of business.


1.13 “Certificate” shall mean a certificate issued by the Partnership evidencing
ownership of one or more Units.


1.14 “Close of Business” shall mean 5:00 PM New York time.


1.15 “Creation Basket” shall mean 100,000 Units, or such other number of Units
as may be determined by the General Partner from time to time, purchased by a
Participant.


1.16 “Code” shall mean the Internal Revenue Code of 1986, as amended.


1.17 “Departing Partner” shall mean a former General Partner, from and after the
effective date of any withdrawal or removal of such former General Partner.


1.18 “Depository” or “DTC” shall mean The Depository Trust Company, New York,
New York, or such other depository of Units as may be selected by the General
Partner as specified herein.


1.19 “Depository Agreement” shall mean the Letter of Representations from the
General Partner to the Depository, dated as of April 17, 2007, as may be amended
or supplemented from time to time.
 
2

--------------------------------------------------------------------------------


 
1.20 “Distributable Cash” shall mean, with respect to any period, all cash
revenues of the Partnership (not including (i) Capital Contributions, (ii) funds
received by the Partnership in respect of indebtedness incurred by the
Partnership, (iii) interest or other income earned on temporary investments of
Partnership funds pending utilization, and (iv) proceeds from any Capital
Transaction), less the sum of the following: (x) all amounts expended by the
Partnership pursuant to this Agreement in such period and (y) such working
capital or reserves or other amounts as the General Partner reasonably deems to
be necessary or appropriate for the proper operation of the Partnership’s
business or its winding up and liquidation. The General Partner in its sole
discretion may from time to time declare other funds of the Partnership to be
Distributable Cash.


1.21 “DTC Participants” shall have the meaning assigned to such term in Section
9.2.2.


1.22 “General Partner” shall mean Victoria Bay Asset Management, LLC, a Delaware
limited liability company, or any Person who, at the time of reference thereto,
serves as a general partner of the Partnership.


1.23 “Global Certificates” shall mean the global certificate or certificates
issued to the Depository as provided in the Depository Agreement, each of which
shall be in substantially the form attached hereto as Exhibit B.


1.24 “Indirect Participants” shall have the meaning assigned to such term in
Section 9.2.2.


1.25 “Initial Limited Partner” shall have the meaning assigned to such term in
Section 3.3.


1.26 “Initial Offering Period” shall mean the period commencing with the initial
effective date of the Prospectus and terminating no later than the ninetieth
(90th) day following such date unless extended for up to an additional 90 days
at the sole discretion of the General Partner.


1.27 “Limited Partner” shall mean any Person who is a limited partner (whether
the Initial Limited Partner, a Limited Partner admitted pursuant to this
Agreement or an assignee who is admitted as a Limited Partner) at the time of
reference thereto, in such Person’s capacity as a limited partner of the
Partnership.


1.28 “Management Fee” shall mean the management fee paid to the General Partner
pursuant to this Agreement.


1.29 “Net Asset Value” or “NAV” shall mean the current market value of the
Partnership’s total assets, less any liabilities, as reasonably determined by
the General Partner or its designee.


1.30 “Opinion of Counsel” shall mean a written opinion of counsel (who may be
regular counsel to the Partnership or the General Partner) acceptable to the
General Partner.


1.31 “Organizational Limited Partner” shall mean Wainwright Holdings, Inc., a
Delaware corporation, in its capacity as the organizational limited partner of
the Partnership.


1.32 “Outstanding” shall mean, with respect to the Units or other Partnership
Securities, as the case may be, all Units or other Partnership Securities that
are issued by the Partnership and reflected as outstanding on the Partnership’s
books and records as of the date of determination.
 
3

--------------------------------------------------------------------------------


 
1.33 “Participant” shall mean a Person that is a DTC Participant and has entered
into an Authorized Purchaser Agreement which, at the relevant time, is in full
force and effect.


1.34 “Partner” shall mean the General Partner or any Limited Partner. “Partners”
shall mean the General Partner and all Limited Partners (unless otherwise
indicated).


1.35 “Partnership” shall mean the limited partnership hereby formed, as such
limited partnership may from time to time be constituted.


1.36 “Partnership Securities” shall mean any additional Units, options, rights,
warrants or appreciation rights relating thereto, or any other type of equity
security that the Partnership may lawfully issue, any unsecured or secured debt
obligations of the Partnership or debt obligations of the Partnership
convertible into any class or series of equity securities of the Partnership.


1.37 “Person” shall mean any natural person, partnership, limited partnership,
limited liability company, trust, estate, corporation, association, custodian,
nominee or any other individual or entity in its own or any representative
capacity.


1.38 “Profit or Loss” with respect to any Accounting Period shall mean the
excess (if any) of:


(a) the Net Asset Value as of the Valuation Time on the Valuation Date, less


(b) the Net Asset Value as of the Valuation Time on the Valuation Date
immediately preceding the commencement of such Accounting Period,


adjusted as deemed appropriate by the General Partner to reflect any Capital
Contributions, redemptions, withdrawals, distributions, or other events
occurring or accounted for during such Accounting Period (including any
allocation of Profit or Loss to a redeeming partner pursuant to Article 4.3.2
with respect to such Accounting Period).


If the amount determined pursuant to the preceding sentence is a positive
number, such amount shall be the “Profit” for the Accounting Period and if such
amount is a negative number, such amount shall be the “Loss” for the Accounting
Period.


1.39 “Prospectus” shall mean the United States Natural Gas Fund, LP prospectus,
dated April 17, 2007, as the same may have been amended or supplemented, used in
connection with the offer and sale of Units in the Partnership.


1.40 “Record Date” shall mean the date established by the General Partner for
determining (a) the identity of Limited Partners (or Assignees if applicable)
entitled to notice of, or to vote at any meeting of Limited Partners or entitled
to vote by ballot or give approval of any Partnership action in writing without
a meeting or entitled to exercise rights in respect of any action of Limited
Partners or (b) the identity of Record Holders entitled to receive any report or
distribution.


1.41 “Record Holder” shall mean the Person in whose name such Unit is registered
on the books of the Transfer Agent as of the open of business on a particular
Business Day.
 
4

--------------------------------------------------------------------------------


 
1.42 “Redeemable Units” shall mean any Units for which a redemption notice has
been given.


1.43 “Redemption Basket” shall mean 100,000 Units or such other number of Units
as may be determined by the General Partner from time to time, redeemed by a
Participant.


1.44 “Revolving Credit Facility” shall mean a revolving credit facility that the
Partnership may enter into on behalf of the Partnership with one or more
commercial banks or other lenders for liquidity or other purposes for the
benefit of the Partnership.


1.45 “Substituted Limited Partner” shall mean a Person who is admitted as a
Limited Partner to the Partnership pursuant to Article 11.2 in place of and with
all the rights of a Limited Partner and who is shown as a Limited Partner on the
books and records of the Partnership.


1.46 “Tax Certificate” shall mean an Internal Revenue Service Form W-9 (or the
substantial equivalent thereof) in the case of a Limited Partner that is a U.S.
person within the meaning of the Code, or an Internal Revenue Service Form
W-8BEN or other applicable form in the case of a Limited Partner that is not a
U.S. person.


1.47 “Transfer Agent” shall mean Brown Brothers Harriman & Co. or such bank,
trust company or other Person (including, without limitation, the General
Partner or one of its Affiliates) as shall be appointed from time to time by the
Partnership to act as registrar and transfer agent for the Units or any
applicable Partnership Securities.


1.48 “Transfer Application” shall mean an application and agreement for transfer
of Units, which shall be substantially in the form attached hereto as Exhibit D.


1.49 “Unit” shall mean an interest of a Limited Partner or an assignee of the
Partnership representing such fractional part of the interests of all Limited
Partners and assignees as shall be determined by the General Partner pursuant to
this Agreement.


1.50 “Unit Register” shall have the meaning assigned to such term in Article
9.2.1.


1.51  “Unitholders” shall mean the General Partner and all holders of Units,
where no distinction is required by the context in which the term is used.


1.52 “Valuation Date” shall mean the last Business Day of any Accounting Period.


1.53 “Valuation Time” shall mean (i) Close of Business on a Valuation Date or
(ii) such other time or day as the General Partner in its discretion may
determine from time to time either in any particular case or generally.


ARTICLE 2


General Provisions


2.1 This Agreement shall become effective on the date set forth in the preamble
of this Agreement. The rights and liabilities of the Partners shall be as set
forth in the Act, except as herein otherwise expressly provided. The Partnership
shall continue without interruption as a limited partnership pursuant to the
provisions of the Act.
 
5

--------------------------------------------------------------------------------


 
2.2 The name of the Partnership shall be United States Natural Gas Fund, LP;
however, the business of the Partnership may be conducted, upon compliance with
all applicable laws, under any other name designated in writing by the General
Partner to the Limited Partners.


2.3 The Partnership’s principal place of business shall be located at 1320
Harbor Bay Parkway, Suite 145, Alameda, California 94502 or such other place as
the General Partner may designate from time to time. The registered agent for
the Partnership is Corporation Service Company and the registered office is
located at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, County
of New Castle. The Partnership may maintain such other offices at such other
places as the General Partner deems advisable.


2.4 The investment objective of the Partnership is for changes in percentage
terms of the Units’ NAV to reflect the changes in percentage terms of the spot
price of natural gas delivered at the Henry Hub in Louisiana, as measured by the
“Benchmark Futures Contract, less the Partnership’s expenses. It is not the
intent of the Partnership to be operated in such a fashion such that its NAV
will equal, in dollar terms, the dollar price of spot natural gas or any
particular futures contract based on natural gas. The Partnership will invest in
futures contracts for natural gas, other types of natural gas, heating oil,
gasoline, oil and other petroleum based fuels that are traded on the New York
Mercantile Exchange, ICE Futures or other U.S. and foreign exchanges
(collectively, “ Natural Gas Futures Contracts”) and other natural gas interests
such as cash-settled options on Natural Gas Futures Contracts, forward contracts
for natural gas, oil, and over-the-counter transactions that are based on the
price of natural gas, other petroleum-based fuels, Natural Gas Futures Contracts
and indices based on the foregoing .


2.5 The term of the Partnership shall be from the date of its formation in
perpetuity, unless earlier terminated in accordance with the terms of this
Agreement.


2.6 The General Partner shall execute, file and publish all such certificates,
notices, statements or other instruments required by law for the formation or
operation of a limited partnership in all jurisdictions where the Partnership
may elect to do business. The General Partner shall not be required to deliver
or mail to the Limited Partners a copy of the certificate of limited partnership
of the Partnership or any certificate of amendment thereto.


2.7 The Partnership shall be empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes, business, protection and benefit
of the Partnership.


2.8 The business and affairs of the Partnership shall be managed by the General
Partner in accordance with Article 7 hereof. The General Partner has seven
directors, a majority of whom may also be executive officers of the General
Partner. The General Partner shall establish and maintain an audit committee of
its board of directors for the Partnership (the “Audit Committee”) in compliance
with, and granted the requisite authority and funding pursuant to, any
applicable (1) federal securities laws and regulations, including the
Sarbanes-Oxley Act of 2002, and (2) rules, policies and procedures of any
national securities exchange on which the securities issued by the Partnership
are listed and traded.


6

--------------------------------------------------------------------------------


 
ARTICLE 3


Partners and Capital Contributions


3.1 General Partner.


3.1.1 The name of the General Partner is Victoria Bay Asset Management, LLC,
which maintains its principal business office at 1320 Harbor Bay Parkway, Suite
145, Alameda, California 94502.
 
3.1.2 In consideration of management and administrative services rendered by the
General Partner, the Partnership shall pay the Management Fee to the General
Partner (or such other person or entity designated by the General Partner)
including the payment of expenses in the ordinary course of business. Expenses
in the “ordinary course of business” shall not include the payment of (i)
brokerage fees, (ii) licensing fees for the use of intellectual property used by
the Partnership, or (iii) registration or other fees paid to the Securities and
Exchange Commission (“SEC”), the Financial Industry Regulatory Authority
(“FINRA”), or any other regulatory agency in connection with the offer and sale
of the Units and all legal, accounting, printing and other expenses associated
therewith; provided, however, that the fees and expenses incurred under (iii) in
connection with the initial public offering of the Units shall be paid by the
General Partner. The Partnership also pays (i) the fees and expenses, including
directors and officers’ liability insurance, of the independent directors, and
(ii) the fees and expenses associated with its tax accounting and reporting
requirements with the exception of any fees for implementation of services and
base service fees charged by the accounting firm responsible for preparing the
Partnership’s tax reporting forms, as such fees will be paid by the General
Partner. Fees and expenses, including the Management Fee, are calculated on a
daily basis and paid on a monthly basis (accrued at 1/365 of applicable
percentage of NAV on that day). The initial Management Fee shall be set forth on
Exhibit A attached hereto, as may be amended from time to time. The General
Partner may, in its sole discretion, waive all or part of the Management Fee.
The Partnership shall be responsible for all extraordinary expenses (i.e.,
expenses not in the ordinary course of business, including, without limitation,
the items listed above in this Section 3.1.2, the indemnification of any Person
against liabilities and obligations to the extent permitted by law and required
under this Agreement and the bringing and defending of actions at law or in
equity and otherwise engaging in the conduct of litigation and the incurring of
legal expense and the settlement of claims and litigation).
 
3.1.3 In connection with the formation of the Partnership under the Act, the
General Partner acquired a 2% interest in the profits and losses of the
Partnership and made an initial capital contribution to the Partnership in the
amount of $20.00, and the Organizational Limited Partner acquired a 98% interest
in the profits and losses of the Partnership and made an initial capital
contribution to the Partnership in the amount of $980.00. As of the date of the
initial offering of Units to the public, the interest of the Organizational
Limited Partner and the General Partner was redeemed, the initial capital
contribution of the Organizational Limited Partner and the General Partner was
refunded, and the Organizational Limited Partner thereupon withdrew and ceased
to be a Limited Partner. Ninety-eight percent of any interest or other profit
that may have resulted from the investment or other use of such initial capital
contribution was allocated and distributed to the Organizational Limited
Partner, and the balance thereof was allocated and distributed to the General
Partner. The General Partner may but shall not be required to make Capital
Contributions to the Partnership on or after the date hereof. If the General
Partner does make a Capital Contribution to the Partnership on or after the date
hereof, it shall be issued Units based on the same terms and conditions
applicable to the purchase of a Creation Basket under Article 16 hereof.
 
7

--------------------------------------------------------------------------------


 
3.1.4 The General Partner may not, without written approval by all of the
Limited Partners or by other written instrument executed and delivered by all of
the Limited Partners subsequent to the date of this Agreement, take any action
in contravention of this Agreement, including, without limitation, (i) any act
that would make it impossible to carry on the ordinary business of the
Partnership, except as otherwise provided in this Agreement; (ii) possess
Partnership property, or assign any rights in specific Partnership property, for
other than a Partnership purpose; (iii) admit a Person as a Partner, except as
otherwise provided in this Agreement; (iv) amend this Agreement in any manner,
except as otherwise provided in this Agreement or under applicable law; or (v)
transfer its interest as general partner of the Partnership, except as otherwise
provided in this Agreement.


3.1.5 Except as otherwise provided herein, the General Partner may not sell,
exchange or otherwise dispose of all or substantially all of the Partnership’s
assets in a single transaction or a series of related transactions (including by
way of merger, consolidation or other combination with any other Person) or
approve on behalf of the Partnership the sale, exchange or other disposition of
all or substantially all of the assets of the Partnership, taken as a whole,
without the approval of at least a majority of the Limited Partners; provided,
however, that this provision shall not preclude or limit the General Partner’s
ability to mortgage, pledge, hypothecate or grant a security interest in all or
substantially all of the Partnership’s assets and shall not apply to any forced
sale of any or all of the Partnership’s assets pursuant to the foreclosure of,
or other realization upon, any such encumbrance.


3.1.6 Unless approved by a majority of the Limited Partners, the General Partner
shall not take any action or refuse to take any reasonable action the effect of
which, if taken or not taken, as the case may be, would be to cause the
Partnership, to the extent it would materially and adversely affect the Limited
Partners, to be taxable as a corporation for federal income tax purposes.


3.1.7 Notwithstanding any other provision of this Agreement, the General Partner
is not authorized to institute or initiate on behalf of, or otherwise cause the
Partnership to:


(a) make a general assignment for the benefit of creditors;


(b) file a voluntary bankruptcy petition; or


(c) file a petition seeking for the Partnership a reorganization, arrangement,
composition, readjustment liquidation, dissolution or similar relief under any
law.


3.2 Issuance of Units. Units in the Partnership will only be issued in a
Creation Basket or whole number multiples thereof.


3.3 Initial Limited Partner. The name of the Initial Limited Partner is Kellogg
Capital Group, LLC (“Initial Limited Partner”). The business address and Capital
Contribution of the Initial Limited Partner are 55 Broadway New York, NY 10006.
The Initial Limited Partner shall purchase the initial Creation Basket at an
initial offering price per Unit equal to the closing price of near-month Natural
Gas Futures Contracts as listed on the New York Mercantile Exchange on the last
Business Day prior to the effective date of the registration statement relating
to the Prospectus.
 
8

--------------------------------------------------------------------------------


 
3.4 Capital Contribution. Except as otherwise provided in this Agreement, no
Partner shall have any right to demand or receive the return of its Capital
Contribution to the Partnership. No Partner shall be entitled to interest on any
Capital Contribution to the Partnership or on such Partner’s Capital Account.


ARTICLE 4


Capital Accounts of Partners and Operation Thereof


4.1 Capital Accounts. There shall be established on the books and records of the
Partnership for each Partner (or Beneficial Owner in the case of Units held by a
nominee) a capital account (a “Capital Account”). It is intended that each
Partner’s Capital Account shall be maintained at all times in a manner
consistent with Section 704 of the Code and applicable Treasury regulations
thereunder, and that the provisions hereof relating to the Capital Accounts
shall be interpreted in a manner consistent therewith. For each Accounting
Period, the Capital Account of each Partner shall be:


(i) credited with the amount of any Capital Contributions made by such Partner
during such Accounting Period;


(ii) credited with any allocation of Profit made to such Partner for such
Accounting Period;


(iii) debited with any allocation of Loss made to such Partners for such
Accounting Period; and


(iv) debited with the amount of cash paid to such Partner as an amount withdrawn
or distributed to such Partner during such Accounting Period, or, in the case of
any payment of a withdrawal or distribution in kind, the fair value of the
property paid or distributed during such Accounting Period.


4.1.1 For any Accounting Period in which Units are issued or redeemed for cash
or other property, the General Partner shall, in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(f), adjust the Capital Accounts of all
Partners and the carrying value of each Partnership asset upward or downward to
reflect any unrealized gain or unrealized loss attributable to each such
Partnership asset, as if such unrealized gain or unrealized loss had been
recognized on an actual sale of the asset and had been allocated to the Partners
at such time pursuant to Article 4.2 of this Agreement in the same manner as any
item of gain or loss actually recognized during such period would have been
allocated.


4.1.2 To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Section 734(b) or 743(b) of the Code is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
item of gain or loss shall be specially allocated to the Partners in a manner
consistent with the manner in which their Capital Accounts are required to be
adjusted pursuant to such Section of the Treasury regulations.


4.2 Allocation of Profit or Loss. Profit or Loss for an Accounting Period shall
be allocated among the Partners in proportion to the number of Units each
Partner holds as of the Close of Business on the last Business Day of such
Accounting Period. The General Partner may revise, alter or otherwise modify
this method of allocation to the extent it deems necessary to comply with the
requirements of Section 704 or Section 706 of the Code and Treasury regulations
or administrative rulings thereunder.
 
9

--------------------------------------------------------------------------------


 
4.3 Allocations for Tax Purposes 


4.3.1 Except as otherwise provided in this Agreement, for each fiscal year of
the Partnership, items of income, deduction, gain, loss, and credit recognized
by the Partnership for federal income tax purposes shall be allocated among the
Partners in a manner that equitably reflects the amounts credited or debited to
each Partner’s Capital Account for each Accounting Period during such fiscal
year. Allocations under this Article 4.3 shall be made by the General Partner in
accordance with the principles of Sections 704(b) and 704(c) of the Code and in
conformity with applicable Treasury regulations promulgated thereunder
(including, without limitation, Treasury regulations Sections
1.704-1(b)(2)(iv)(f), 1.704-1(b)(4)(i), and 1.704-3(e)).


4.3.2 Notwithstanding anything else contained in this Article 4, if any Partner
has a deficit Capital Account for any Accounting Period as a result of any
adjustment of the type described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), then the Partnership’s
income and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate such deficit as quickly as possible. Any special
allocation of items of income or gain pursuant to this Article 4.3.2 shall be
taken into account in computing subsequent allocations pursuant to this Article
4 so that the cumulative net amount of all items allocated to each Partner
shall, to the extent possible, be equal to the amount that would have been
allocated to such Partner if there had never been any allocation pursuant to the
first sentence of this Article 4.3.2.


4.3.3 Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article 4 shall instead be made to the Beneficial Owner of
Units held by a nominee.


4.4 Compliance. In applying the provisions of this Article 4, the General
Partner is authorized to utilize such reasonable accounting conventions,
valuation methods and assumptions as the General Partner shall determine to be
appropriate and in compliance with the Code and applicable Treasury regulations.
The General Partner may amend the provisions of this Agreement to the extent it
determines to be necessary to comply with the Code and Treasury regulations.


ARTICLE 5


Records and Accounting; Reports


5.1 Records and Accounting. The Partnership will keep proper books of record and
account of the Partnership at its office located in 1320 Harbor Bay Parkway,
Suite 145, Alameda, California 94502 or such office, including that of an
administrative agent, as it may subsequently designate upon notice to the
Limited Partners. These books and records are open to inspection by any person
who establishes to the Partnership’s satisfaction that such person is a Limited
Partner upon reasonable advance notice at all reasonable times during the usual
business hours of the Partnership.


5.2 Annual Reports. Within 90 days after the end of each fiscal year, the
General Partner shall cause to be delivered to each Person who was a Partner at
any time during the fiscal year, an annual report containing the following:


(i) financial statements of the Partnership, including, without limitation, a
balance sheet as of the end of the Partnership’s fiscal year and statements of
income, Partners’ equity and changes in financial position, for such fiscal
year, which shall be prepared in accordance with generally accepted accounting
principles consistently applied and shall be audited by a firm of independent
certified public accountants registered with the Public Company Accounting
Oversight Board,
 
10

--------------------------------------------------------------------------------


 
(ii) a general description of the activities of the Partnership during the
period covered by the report, and


(iii) a report of any material transactions between the Partnership and the
General Partner or any of its Affiliates, including fees or compensation paid by
the Partnership and the services performed by the General Partner or any such
Affiliate for such fees or compensation.


5.3 Quarterly Reports. Within 45 days after the end of each quarter of each
fiscal year, the General Partner shall cause to be delivered to each Person who
was a Partner at any time during the quarter then ended, a quarterly report
containing a balance sheet and statement of income for the period covered by the
report, each of which may be unaudited but shall be certified by the General
Partner as fairly presenting the financial position and results of operations of
the Partnership during the period covered by the report. The report shall also
contain a description of any material event regarding the business of the
Partnership during the period covered by the report.


5.4 Monthly Reports. Within 30 days after the end of each month, the General
Partner shall cause to be delivered to each Person who was a Partner at any time
during the month then ended, a monthly report containing an account statement,
which will include a statement of income (or loss) and a statement of changes in
NAV, for the prescribed period. In addition, the account statement will disclose
any material business dealings between the Partnership, General Partner,
commodity trading advisor (if any), futures commission merchant, or the
principals thereof that previously have not been disclosed in the Partnership’s
Prospectus or any amendment thereto, other account statements or annual reports.


5.5 Tax Information. The General Partner shall use its best efforts to prepare
and to transmit a U.S. federal income tax form K-1 for each Partner, Assignee,
or Beneficial Owner or a report setting forth in sufficient detail such
transactions effected by the Partnership during each fiscal year as shall enable
each Partner, Assignee, or Beneficial Owner to prepare its U.S. federal income
tax return, if any, within a reasonable period after the end of such fiscal
year.


5.6 Tax Returns. The General Partner shall cause income tax returns of the
Partnership to be prepared and timely filed with the appropriate authorities.


5.7 Tax Matters Partner. The General Partner is hereby designated as the
Partnership’s “Tax Matters Partner,” as defined under Section 6231(a)(7) of the
Code. The General Partner is specifically directed and authorized to take
whatever steps the General Partner, in its discretion, deems necessary or
desirable to perfect such designation, including filing any forms or documents
with the U.S. Internal Revenue Service and taking such other action as may from
time to time be required under U.S. Treasury regulations. Any Partner shall have
the right to participate in any administrative proceedings relating to the
determination of Partnership items at the Partnership level. Expenses of such
administrative proceedings undertaken by the Tax Matters Partner shall be
expenses of the Partnership. Each Partner who elects to participate in such
proceedings shall be responsible for any expenses incurred by such Partner in
connection with such participation. The cost of any resulting audits or
adjustments of a Partner’s tax return shall be borne solely by the affected
Partner. In the event of any audit, investigation, settlement or review, for
which the General Partner is carrying out the responsibilities of Tax Matters
Partner, the General Partner shall keep the Partners reasonably apprised of the
status and course of such audit, investigation, settlement or review and shall
forward copies of all written communications from or to any regulatory,
investigative or judicial authority with regard thereto.
 
11

--------------------------------------------------------------------------------


 
ARTICLE 6


Fiscal Affairs


6.1 Fiscal Year. The fiscal year of the Partnership shall be the calendar year.
The General Partner may select an alternate fiscal year.


6.2 Partnership Funds. Pending application or distribution, the funds of the
Partnership shall be deposited in such bank account or accounts, or invested in
such interest-bearing or non-interest bearing investment, including, without
limitation, checking and savings accounts, certificates of deposit and time or
demand deposits in commercial banks, U.S. government securities and securities
guaranteed by U.S. government agencies as shall be designed by the General
Partner. Such funds shall not be commingled with funds of any other Person.
Withdrawals therefrom shall be made upon such signatures as the General Partner
may designate.


6.3 Accounting Decisions. All decisions as to accounting principles, except as
specifically provided to the contrary herein, shall be made by the General
Partner.


6.4 Tax Elections. The General Partner shall, from time to time, make such tax
elections as it deems necessary or desirable in its sole discretion to carry out
the business of the Partnership or the purposes of this Agreement.
Notwithstanding the foregoing, the General Partner shall make a timely election
under Section 754 of the Code.


6.5 Partnership Interests. Title to the Partnership assets shall be deemed to be
owned by the Partnership as an entity, and no Partner or Assignee, individually
or collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine. The General Partner hereby declares and
warrants that any Partnership assets for which record title is held in the name
of the General Partner shall be held by the General Partner for the exclusive
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its reasonable
efforts to cause record title to such assets (other than those assets in respect
of which the General Partner determines that the expense and difficulty of
conveyancing makes transfer of record title to the Partnership impracticable) to
be vested in the Partnership as soon as reasonably practicable; provided, that
prior to the withdrawal or removal of the General Partner or as soon thereafter
as practicable, the General Partner will use reasonable efforts to effect the
transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such assets in a manner satisfactory to the
Partnership. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets are held.


ARTICLE 7


Rights and Duties of the General Partner


7.1 Management Power. The General Partner shall have exclusive management and
control of the business and affairs of the Partnership, and all decisions
regarding the management and affairs of the Partnership shall be made by the
General Partner. The General Partner shall have all the rights and powers of
general partner as provided in the Act and as otherwise provided by law. Except
as otherwise expressly provided in this Agreement, the General Partner is hereby
granted the right, power and authority to do on behalf of the Partnership all
things which, in its sole judgment, are necessary, proper or desirable to carry
out the aforementioned duties and responsibilities, including but not limited
to, the right, power and authority from time to time to do the following:


(a) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness and the incurring of any
other obligations and the securing of same by mortgage, deed of trust or other
lien or encumbrance;
 
12

--------------------------------------------------------------------------------


 
(b) the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;


(c) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership, or the merger or
other combination of the Partnership with or into another Person (the matters
described in this clause (c) being subject, however, to any prior approval that
may be required in accordance with this Agreement);


(d) the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement
including, without limitation, the financing of the conduct of the operations of
the Partnership, the lending of funds to other Persons, and the repayment of
obligations of the Partnership;


(e) the negotiation, execution and performance of any contracts, conveyances or
other instruments (including, without limitation, instruments that limit the
liability of the Partnership under contractual arrangements to all or particular
assets of the Partnership with the other party to the contract to have no
recourse against the General Partner or its assets other than its interest in
the Partnership, even if same results in the terms of the transaction being less
favorable to the Partnership than would otherwise be the case);


(f) the distribution of Distributable Cash;


(g) the selection and dismissal of employees (including, without limitation,
employees having titles such as “president,” “vice president,” “secretary” and
“treasurer”), agents, outside attorneys, accountants, consultants and
contractors and the determination of their compensation and other terms of
employment or hiring;


(h) the maintenance of insurance for the benefit of the Partners and the
Partnership (including, without limitation, the assets and operations of the
Partnership);


(i) the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, joint ventures or
other relationships;
 
13

--------------------------------------------------------------------------------


 
(j) the control of any matters affecting the rights and obligations of the
Partnership, including, without limitation, the bringing and defending of
actions at law or in equity and otherwise engaging in the conduct of litigation
and the incurring of legal expense and the settlement of claims and litigation;


(k) the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;


(l) the entering into of listing agreements with the American Stock Exchange and
any other securities exchange and the delisting of some or all of the Units
from, or requesting that trading be suspended on, any such exchange; and


(m) the purchase, sale or other acquisition or disposition of Units.


7.2 Best Efforts. The General Partner will use its best efforts to cause the
Partnership to be formed, reformed, qualified or registered under assumed or
fictitious name statutes or similar laws in any state in which the Partnership
owns property or transacts business if such formation, reformation,
qualification or registration is necessary in order to protect the limited
liability of the Limited Partners or to permit the Partnership lawfully to own
property or transact business.


7.3 Right of Public to Rely on Authority of a General Partner. No person shall
be required to determine the General Partner’s authority to make any undertaking
on behalf of the Partnership.


7.4 Obligation of the General Partner. The General Partner shall:


(a) devote to the Partnership and apply to the accomplishment of the Partnership
purposes so much of its time and attention as is necessary or advisable to
manage properly the affairs of the Partnership;


(b) maintain the Capital Account for each Partner; and


(c) cause the Partnership to enter into and carry out the obligations of the
Partnership contained in the agreements with Affiliates of the General Partner
as described in the Prospectus and cause the Partnership not to take any action
in violation of such agreements.


7.5 Good Faith. The General Partner has a responsibility to the Limited Partners
to exercise good faith and fairness in all dealings. In the event that a Limited
Partner believes that the General Partner has violated its fiduciary duty to the
Limited Partners, he may seek legal relief individually or on behalf of the
Partnership under applicable laws, including under the Act and under securities
and commodities laws, to recover damages from or require an accounting by the
General Partner. Limited Partners should be aware that performance by the
General Partner of its fiduciary duty is measured by the terms of this Agreement
as well as applicable law. Limited Partners may also have the right, subject to
applicable procedural and jurisdictional requirements, to bring class actions in
federal court to enforce their rights under the federal securities laws and the
rules and regulations promulgated thereunder by the SEC. Limited Partners who
have suffered losses in connection with the purchase or sale of the Units may be
able to recover such losses from the General Partner where the losses result
from a violation by the General Partner of the federal securities laws. State
securities laws may also provide certain remedies to limited partners. Limited
Partners are afforded certain rights to institute reparations proceedings under
the Commodity Exchange Act for violations of the Commodity Exchange Act or of
any rule, regulation or order of the Commodities Futures Trading Commission
(“CFTC”) by the General Partner.
 
14

--------------------------------------------------------------------------------


 
7.6 Indemnification 


7.6.1 Notwithstanding any other provision of this Agreement, neither a General
Partner nor any employee or other agent of the Partnership nor any officer,
director, stockholder, partner, employee or agent of a General Partner (a
“Protected Person”) shall be liable to any Partner or the Partnership for any
mistake of judgment or for any action or inaction taken, nor for any losses due
to any mistake of judgment or to any action or inaction or to the negligence,
dishonesty or bad faith of any officer, director, stockholder, partner, employee
or agent of the Partnership or any officer, director, stockholder, partner,
employee or agent of such General Partner, provided that such officer, director,
stockholder, partner, employee or agent of the Partner or officer, director,
stockholder, partner, employee or agent of such General Partner was selected,
engaged or retained by such General Partner with reasonable care, except with
respect to any matter as to which such General Partner shall have been finally
adjudicated in any action, suit or other proceeding not to have acted in good
faith in the reasonable belief that such Protected Person’s action was in the
best interests of the Partnership and except that no Protected Person shall be
relieved of any liability to which such Protected Person would otherwise be
subject by reason of willful misfeasance, gross negligence or reckless disregard
of the duties involved in the conduct of the Protected Person’s office. A
General Partner and its officers, directors, employees or partners may consult
with counsel and accountants (except for the Partnership’s independent auditors)
in respect of Partnership affairs and be fully protected and justified in any
action or inaction which is taken in accordance with the advice or opinion of
such counsel or accountants (except for the Partnership’s independent auditors),
provided that they shall have been selected with reasonable care.


Notwithstanding any of the foregoing to the contrary, the provisions of this
Article 7.6.1 and of Article 7.6.2 hereof shall not be construed so as to
relieve (or attempt to relieve) a General Partner (or any officer, director,
stockholder, partner, employee or agent of such General Partner) of any
liability to the extent (but only to the extent) that such liability may not be
waived, modified or limited under applicable law, but shall be construed so as
to effectuate the provisions of this Article 7.6.1 and of Article 7.6.2 hereof
to the fullest extent permitted by law.


7.6.2 The Partnership shall, to the fullest extent permitted by law, but only
out of Partnership assets, indemnify and hold harmless a General Partner and
each officer, director, stockholder, partner, employee or agent thereof
(including persons who serve at the Partnership’s request as directors, officers
or trustees of another organization in which the Partnership has an interest as
a Unitholder, creditor or otherwise) and their respective legal representatives
and successors (hereinafter referred to as a “Covered Person”) against all
liabilities and expenses, including but not limited to amounts paid in
satisfaction of judgments, in compromise or as fines and penalties, and counsel
fees reasonably incurred by any Covered Person in connection with the defense or
disposition of any action, suit or other proceedings, whether civil or criminal,
before any court or administrative or legislative body, in which such Covered
Person may be or may have been involved as a party or otherwise or with which
such Covered Person may be or may have been threatened, while in office or
thereafter, by reason of an alleged act or omission as a General Partner or
director or officer thereof, or by reason of its being or having been such a
General Partner, director or officer, except with respect to any matter as to
which such Covered Person shall have been finally adjudicated in any such
action, suit or other proceeding not to have acted in good faith in the
reasonable belief that such Covered Person’s action was in the best interest of
the Partnership, and except that no Covered Person shall be indemnified against
any liability to the Partnership or Limited Partners to which such Covered
Person would otherwise be subject by reason of willful misfeasance, bad faith,
gross negligence or reckless disregard of the duties involved in the conduct of
such Covered Person’s office. Expenses, including counsel fees so incurred by
any such Covered Person, may be paid from time to time by the Partnership in
advance of the final disposition of any such action, suit or proceeding on the
condition that the amounts so paid shall be repaid to the Partnership if it is
ultimately determined that the indemnification of such expenses is not
authorized hereunder.
 
15

--------------------------------------------------------------------------------


 
As to any matter disposed of by a compromise payment by any such Covered Person,
pursuant to a consent decree or otherwise, no such indemnification either for
said payment or for any other expenses shall be provided unless such compromise
shall be approved as in the best interests of the Partnership, after notice that
it involved such indemnification by any disinterested person or persons to whom
the questions may be referred by the General Partner, provided that there has
been obtained an opinion in writing of independent legal counsel to the effect
that such Covered Person appears to have acted in good faith in the reasonable
belief that his or her action was in the best interests of the Partnership and
that such indemnification would not protect such persons against any liability
to the Partnership or its Limited Partners to which such person would otherwise
by subject by reason of willful misfeasance, bad faith, gross negligence or
reckless disregard of the duties involved in the conduct of office. Approval by
any disinterested person or persons shall not prevent the recovery from persons
of indemnification if such Covered Person is subsequently adjudicated by a court
of competent jurisdiction not to have acted in good faith in the reasonable
belief that such Covered Person’s action was in the best interests of the
Partnership or to have been liable to the Partnership or its Limited Partners by
reason of willful misfeasance, bad faith, gross negligence or reckless disregard
of the duties involved in the conduct of such Covered Person’s office.


The right of indemnification hereby provided shall not be exclusive of or affect
any other rights to which any such Covered Person may be entitled. As used in
this Article 7.6.2, an “interested Covered Person” is one against whom the
action, suit or other proceeding on the same or similar grounds is then or has
been pending and a “disinterested person” is a person against whom no actions,
suits or other proceedings or another action, suit or other proceeding on the
same or similar grounds is then or has been pending. Nothing contained in this
Article 7.6.2 shall affect any rights to indemnification to which personnel of a
General Partner, other than directors and officers, and other persons may be
entitled by contract or otherwise under law, nor the power of the Partnership to
purchase and maintain liability insurance on behalf of any such person.


Nothing in this Article 7.6.2 shall be construed to subject any Covered Person
to any liability to which he or she is not already liable under this Agreement
or applicable law.


7.6.3 Each Limited Partner agrees that it will not hold any Affiliate or any
officer, director, stockholder, partner, employee or agent of any Affiliate of
the General Partner liable for any actions of such General Partner or any
obligations arising under or in connection with this Agreement or the
transactions contemplated hereby.


7.7 Resolutions of Conflicts of Interest; Standard of Care.


7.7.1 Unless otherwise expressly provided in this Agreement or any other
agreement contemplated hereby, whenever a conflict of interest exists or arises
between the General Partner on the one hand, and the Partnership or any Limited
Partner, on the other hand, any resolution or course of action by the General
Partner in respect of such conflict of interest shall be permitted and deemed
approved by all Partners and shall not constitute a breach of this Agreement or
of any agreement contemplated hereby or of a duty stated or implied by law or
equity, if the resolution or course of action is, or by operation of this
Agreement is deemed to be, fair and reasonable to the Partnership. If a dispute
arises, it will be resolved through negotiations with the General Partner or by
a court located in the State of Delaware. Any resolution of a dispute is deemed
to be fair and reasonable to the Partnership if the resolution is:
 
approved by the Audit Committee, although no party is obligated to seek such
approval and the General Partner may adopt a resolution or course of action that
has not received such approval;
 
16

--------------------------------------------------------------------------------




on terms no less favorable to the Limited Partners than those generally being
provided to or available from unrelated third parties; or


fair to the Limited Partners, taking into account the totality of the
relationships of the parties involved including other transactions that may be
particularly favorable or advantageous to the Limited Partners.


7.7.2 Whenever this Agreement or any other agreement contemplated hereby
provides that the General Partner is permitted or required to make a decision
(i) in its discretion or under a grant of similar authority or latitude, the
General Partner shall be entitled to the extent permitted by applicable law, to
consider only such interest and factors as it desires and shall have no duty or
obligation to give any consideration to any interest of or factors affecting the
partnership or the Limited Partners, or (ii) in its good faith or under another
express standard, the General Partner shall act under such express standard and
except as required by applicable law, shall not be subject to any other
different standards imposed by this Agreement, any other agreement contemplated
hereby or applicable law.


7.8 Other Matters Concerning the General Partner.


7.8.1 The General Partner (including the Audit Committee) may rely on and shall
be protected in acting or refraining from acting upon any certificate, document
or other instrument believed by it to be genuine and to have been signed or
presented by the proper party or parties.


7.8.2 The General Partner (including the Audit Committee) may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisors selected by it and any opinion or advice of any
such person as to matters which the General Partner (including the Audit
Committee) believes to be within such person’s professional or expert competence
shall be the basis for full and complete authorization of indemnification and
provide legal protection with respect to any action taken or suffered or omitted
by the General Partner (including the Audit Committee) hereunder in good faith
and in accordance with such opinion or advice.


7.8.3 The General Partner (including the Audit Committee) may exercise any of
the powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents, and the General
Partner (including the Audit Committee) shall not be responsible for any
misconduct or negligence on the part of any such agent appointed by the General
Partner in good faith.


7.9 Other Business Ventures. Any Partner, director, employee, Affiliate or other
person holding a legal or beneficial interest in any entity which is a Partner,
may engage in or possess an interest in other business ventures of every nature
and description, independently or with others, whether such ventures are
competitive with the Partnership or otherwise; and, neither the Partnership nor
the Partners shall have any right by virtue of this Agreement in or to such
independent ventures or to the income or profits derived there from.
 
17

--------------------------------------------------------------------------------


 
7.10 Contracts with the General Partner or its Affiliates. The General Partner
may, on behalf of the Partnership, enter into contracts with any Affiliate. The
validity of any transaction, agreement or payment involving the Partnership and
any General Partner or any Affiliate of a General Partner otherwise permitted by
the terms of this Agreement shall not be affected by reason of (i) the
relationship between the Partnership and the Affiliate of the General Partner,
or (ii) the approval of said transaction agreement or payment by officers or
directors of the General Partner.


7.11 Additional General Partners. Additional general partners may be admitted
with the consent of the General Partner.


ARTICLE 8


Rights and Obligations of Limited Partners


8.1 No Participation in Management. No Limited Partner (other than a General
Partner if it has acquired an interest of a Limited Partner) shall take part in
the management of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership.


8.2 Limitation of Liability. Except as provided in the Act, the debts,
obligations, and liabilities of the Partnership, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Partnership. A Limited Partner will not be liable for assessments in addition to
its initial capital investment in any capital securities representing limited
partnership interests. However, a Limited Partner may be required to repay to
the Partnership any amounts wrongfully returned or distributed to it under some
circumstances.


8.3 Indemnification and Terms of Admission. Each Limited Partner shall indemnify
and hold harmless the Partnership, the General Partner and every Limited Partner
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceedings, whether civil, criminal,
administrative or investigative, by reason of or arising from any actual or
alleged misrepresentation or misstatement of facts or omission to state facts
made (or omitted to be made) by such Limited Partner in connection with any
assignment, transfer, encumbrance or other disposition of all or any part of an
interest, or the admission of a Limited Partner to the Partnership, against
expenses for which the Partnership or such other Person has not otherwise been
reimbursed (including attorneys’ fees, judgments, fines and amounts paid in
settlement) actually and reasonably incurred by him in connection with such
action, suit or proceeding.


8.4 Effective Date. The effective date of admission of a Limited Partner shall
be the date designated by the General Partner in writing to such assignee or
transferee.


8.5 Death or Incapacity of Limited Partner. The death or legal incapacity of a
Limited Partner shall not cause dissolution of the Partnership.


8.6 Rights of Limited Partner Relating to the Partnership.


(a) In addition to other rights provided by this Agreement or by applicable law,
and except as otherwise limited under this Agreement, each Limited Partner shall
have the right, for a purpose reasonably related to such Limited Partner’s
interest as a Limited Partner in the Partnership, upon reasonable demand and at
such Limited Partner’s own expense:


(i) to obtain true and full information regarding the status of the business and
financial condition of the Partnership;
 
18

--------------------------------------------------------------------------------


 
(ii) promptly after becoming available, to obtain a copy of the Partnership’s
federal, state and local tax returns for each year;


(iii) to have furnished to it, upon notification to the General Partner, a
current list of the name and last known business, residence or mailing address
of each Partner;


(iv) to have furnished to it, upon notification to the General Partner, a copy
of this Agreement and the Certificate of Limited Partnership and all amendments
thereto;


(v) to obtain true and full information regarding the amount of cash contributed
by and a description and statement of the value of any other Capital
Contribution by each Partner and which each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and


(vi) to obtain such other information regarding the affairs of the Partnership
as is just and reasonable.


(b) Notwithstanding any other provision of this Agreement, the General Partner
may keep confidential from the Limited Partners and Assignees for such period of
time as the General Partner deems reasonable, any information that the General
Partner reasonably believes to be in the nature of trade secrets or other
information, the disclosure of which the General Partner in good faith believes
is not in the best interests of the Partnership or could damage the Partnership
or that the Partnership is required by law or by agreements with third parties
to keep confidential (other than agreements with Affiliates the primary purpose
of which is to circumvent the obligations set forth in this Article 8.6).


ARTICLE 9


Unit Certificates


9.1 Unit Certificates. Certificates shall be executed on behalf of the
Partnership by any officer either of the General Partner or, if any, of the
Partnership.


9.2 Registration Form, Registration of Transfer and Exchange.


9.2.1 The General Partner shall cause to be kept on behalf of the Partnership a
register (the “Unit Register”) in which, subject to such reasonable regulations
as it may prescribe, the General Partner will provide for the registration and
the transfer of Units. The Transfer Agent has been appointed registrar and
transfer agent for the purpose of registering and transferring Units as herein
provided. The Partnership shall not recognize transfers of Certificates
representing Units unless same are effected in the manner described in this
Article 9.2. Upon surrender for registration of transfer of any Units evidenced
by a Certificate, the General Partner on behalf of the Partnership will execute,
and the Transfer Agent will countersign and deliver, in the name of the holder
or the designated transferee or transferees, as required pursuant to the
holder’s instructions, one or more new Certificates evidencing the same
aggregate number of Units as was evidenced by the Certificate so surrendered.
 
19

--------------------------------------------------------------------------------


 
9.2.2 Book-Entry-Only System.


(a) Global Certificate Only. Unless otherwise authorized by the General Partner,
Certificates for Units will not be issued, other than the one or more Global
Certificates issued to the Depository. So long as the Depository Agreement is in
effect, Creation Baskets will be issued and redeemed and Units will be
transferable solely through the book-entry systems of the Depository and the DTC
Participants and their Indirect Participants as more fully described below.


(1) Global Certificate. The Partnership and the General Partner will enter into
the Depository Agreement pursuant to which the Depository will act as securities
depository for the Units. Units will be represented by the Global Certificate
(which may consist of one or more certificates as required by the Depository),
which will be registered, as the Depository shall direct, in the name of Cede &
Co., as nominee for the Depository and deposited with, or on behalf of, the
Depository. No other certificates evidencing Units will be issued. The Global
Certificate shall be in the form attached hereto as Exhibit B and shall
represent such Units as shall be specified therein, and may provide that it
shall represent the aggregate amount of outstanding Units from time to time
endorsed thereon and that the aggregate amount of outstanding Units represented
thereby may from time to time be increased or decreased to reflect creations or
redemptions of Baskets (as defined in Section 16.1). Any endorsement of a Global
Certificate to reflect the amount, or any increase or decrease in the amount, of
outstanding Units represented thereby shall be made in such manner and upon
instructions given by the General Partner on behalf of the Partnership as
specified in the Depository Agreement.


(2) Legend. Any Global Certificate issued to the Depository or its nominee shall
bear a legend substantially to the following effect:


“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE FUND OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”


(3) The Depository. The Depository has advised the Partnership and the General
Partner as follows: the Depository is a limited-purpose trust company organized
under the laws of the State of New York, a member of the U.S. Federal Reserve
System, a “clearing corporation” within the meaning of the New York Uniform
Commercial Code, and a “clearing agency” registered pursuant to the provisions
of Section 17A of the Securities Exchange Act of 1934, as amended. The
Depository was created to hold securities of DTC Participants and to facilitate
the clearance and settlement of securities transactions among the DTC
Participants in such securities through electronic book-entry changes in
accounts of the DTC Participants, thereby eliminating the need for physical
movement of securities certificates. “DTC Participants” include securities
brokers and dealers, banks, trust companies, clearing corporations, and certain
other organizations, some of whom (and/or their representatives) own the
Depository. Access to the Depository’s system is also available to others such
as banks, brokers, dealers and trust companies that clear through or maintain a
custodial relationship with a DTC Participant, either directly or indirectly
(“Indirect Participants”). The Depository may determine to discontinue providing
its service with respect to Creation Baskets and Units by giving notice to the
General Partner pursuant to and in conformity with the provisions of the
Depository Agreement and discharging its responsibilities with respect thereto
under applicable law. Under such circumstances, the General Partner shall take
action either to find a replacement for the Depository to perform its functions
at a comparable cost and on terms acceptable to the General Partner or, if such
a replacement is unavailable, to terminate the Partnership.
 
20

--------------------------------------------------------------------------------


 
(4) Beneficial Owners. As provided in the Depository Agreement, upon the
settlement date of any creation, transfer or redemption of Units, the Depository
will credit or debit, on its book-entry registration and transfer system, the
number of Units so created, transferred or redeemed to the accounts of the
appropriate DTC Participants. The accounts to be credited and charged shall be
designated by the General Partner on behalf of the Partnership and each
Participant, in the case of a creation or redemption of Baskets. Ownership of
beneficial interest in Units will be limited to DTC Participants, Indirect
Participants and persons holding interests through DTC Participants and Indirect
Participants. Beneficial Owners will be shown on, and the transfer of beneficial
ownership by Beneficial Owners will be effected only through, in the case of DTC
Participants, records maintained by the Depository and, in the case of Indirect
Participants and Beneficial Owners holding through a DTC Participant or an
Indirect Participant, through those records or the records of the relevant DTC
Participants. Beneficial Owners are expected to receive, from or through the
broker or bank that maintains the account through which the Beneficial Owner has
purchased Units, a written confirmation relating to their purchase of Units.


(5) Reliance on Procedures. Except for those who have provided Transfer
Applications to the General Partner, so long as Cede & Co., as nominee of the
Depository, is the registered owner of Units, references herein to the
registered or record owners of Units shall mean Cede & Co. and shall not mean
the Beneficial Owners of Units. Beneficial Owners of Units will not be entitled
to have Units registered in their names, will not receive or be entitled to
receive physical delivery of certificates in definitive form and will not be
considered the record or registered holder of Units under this Agreement.
Accordingly, to exercise any rights of a holder of Units under the Agreement, a
Beneficial Owner must rely on the procedures of the Depository and, if such
Beneficial Owner is not a DTC Participant, on the procedures of each DTC
Participant or Indirect Participant through which such Beneficial Owner holds
its interests. The Partnership and the General Partner understand that under
existing industry practice, if the Partnership requests any action of a
Beneficial Owner, or a Beneficial Owner desires to take any action that the
Depository, as the record owner of all outstanding Units, is entitled to take,
the Depository will notify the DTC Participants regarding such request, such DTC
Participants will in turn notify each Indirect Participant holding Units through
it, with each successive Indirect Participant continuing to notify each person
holding Units through it until the request has reached the Beneficial Owner, and
in the case of a request or authorization to act that is being sought or given
by a Beneficial Owner, such request or authorization is given by the Beneficial
Owner and relayed back to the Partnership through each Indirect Participant and
DTC Participant through which the Beneficial Owner’s interest in the Units is
held.


(6) Communication between the Partnership and the Beneficial Owners. As
described above, the Partnership will recognize the Depository or its nominee as
the owner of all Units for all purposes except as expressly set forth in this
Agreement. Conveyance of all notices, statements and other communications to
Beneficial Owners will be effected in accordance with this paragraph. Pursuant
to the Depository Agreement, the Depository is required to make available to the
Partnership, upon request and for a fee to be charged to the Partnership, a
listing of the Unit holdings of each DTC Participant. The Partnership shall
inquire of each such DTC Participant as to the number of Beneficial Owners
holding Units, directly or indirectly, through such DTC Participant. The
Partnership shall provide each such DTC Participant with sufficient copies of
such notice, statement or other communication, in such form, number and at such
place as such DTC Participant may reasonably request, in order that such notice,
statement or communication may be transmitted by such DTC Participant, directly
or indirectly, to such Beneficial Owners. In addition, the Partnership shall pay
to each such DTC Participant an amount as reimbursement for the expenses
attendant to such transmittal, all subject to applicable statutory and
regulatory requirements.
 
21

--------------------------------------------------------------------------------


 
(7) Distributions. Distributions on Units pursuant to this Agreement shall be
made to the Depository or its nominee, Cede & Co., as the registered owner of
all Units. The Partnership and the General Partner expect that the Depository or
its nominee, upon receipt of any payment of distributions in respect of Units,
shall credit immediately DTC Participants’ accounts with payments in amounts
proportionate to their respective beneficial interests in Units as shown on the
records of the Depository or its nominee. The Partnership and the General
Partner also expect that payments by DTC Participants to Indirect Participants
and Beneficial Owners held through such DTC Participants and Indirect
Participants will be governed by standing instructions and customary practices,
as is now the case with securities held for the accounts of customers in bearer
form or registered in a “street name,” and will be the responsibility of such
DTC Participants and Indirect Participants. Neither the Partnership nor the
General Partner will have any responsibility or liability for any aspects of the
records relating to or notices to Beneficial Owners, or payments made on account
of beneficial ownership interests in Units, or for maintaining, supervising or
reviewing any records relating to such beneficial ownership interests or for any
other aspect of the relationship between the Depository and the DTC Participants
or the relationship between such DTC Participants and the Indirect Participants
and Beneficial Owners owning through such DTC Participants or Indirect
Participants or between or among the Depository, any Beneficial Owner and any
person by or through which such Beneficial Owner is considered to own Units.


(8) Limitation of Liability. The Global Certificate to be issued hereunder is
executed and delivered solely on behalf of the Partnership by the General
Partner in its capacity as such and in the exercise of the powers and authority
conferred and vested in it by this Agreement. The representations, undertakings
and agreements made on the part of the Partnership in the Global Certificate are
made and intended not as personal representations, undertakings and agreements
by the General Partner, but are made and intended for the purpose of binding
only the Partnership. Nothing in the Global Certificate shall be construed as
creating any liability on the General Partner, individually or personally, to
fulfill any representation, undertaking or agreement other than as provided in
this Agreement.


(9) Successor Depository. If a successor to the Depository shall be employed as
Depository hereunder, the Partnership and the General Partner shall establish
procedures acceptable to such successor with respect to the matters addressed in
this Section 9.2.2.


(10) Transfer of Units. Beneficial Owners that are not DTC Participants may
transfer Units by instructing the DTC Participant or Indirect Participant
holding the Units for such Beneficial Owner in accordance with standard
securities industry practice. Beneficial Owners that are DTC Participants may
transfer Units by instructing the Depository in accordance with the rules of the
Depository and standard securities industry practice.


9.2.3 Except as otherwise provided in this Agreement, the Partnership shall not
recognize any transfer of Units until the Certificates (if applicable) and a
Transfer Application have been provided to the General Partner evidencing such
Units are surrendered for registration of transfer. Such Certificates must be
accompanied by a Transfer Application duly executed by the transferee (or the
transferee’s attorney-in-fact duly authorized in writing). No charge shall be
imposed by the Partnership for such transfer, provided, that, as a condition to
the issuance of any new Certificate under this Article 9.2, the General Partner
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed with respect thereto.
 
22

--------------------------------------------------------------------------------


 
9.3 Mutilated, Destroyed, Lost or Stolen Certificates.


9.3.1 If any mutilated Certificate is surrendered to the Transfer Agent, the
General Partner on behalf of the Partnership, shall execute, and upon its
request, the Transfer Agent shall countersign and deliver in exchange therefore,
a new Certificate evidencing the same number of Units as the Certificate so
surrendered.


9.3.2 The General Partner, on behalf of the Partnership, shall execute, and upon
its request, the Transfer Agent shall countersign and deliver a new Certificate
in place of any Certificate previously issued if the Record Holder of the
Certificate:


(a) makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed or
stolen;


(b) requests the issuance of a new Certificate before the Partnership has
received notice that the Certificate has been acquired by a purchaser for value
in good faith and without notice of an adverse claim;


(c) if requested by the General Partner, delivers to the Partnership a bond or
such other form of security or indemnity as may be required by the General
Partner, in form and substance satisfactory to the General Partner, with surety
or sureties and with fixed or open penalty as the General Partner may direct, in
its sole discretion, to indemnify the Partnership, the General Partner and the
Transfer Agent against any claim that may be made on account of the alleged
loss, destruction or theft of the Certificate; and


(d) satisfies any other reasonable requirements imposed by the General Partner.


If a Limited Partner or Assignee fails to notify the Partnership within a
reasonable time after it has notice of the loss, destruction or theft of a
Certificate, and a transfer of the Units represented by the Certificate is
registered before the Partnership, the General Partner or the Transfer Agent
receives such notification, the Limited Partner or Assignee shall be precluded
from making any claim against the Partnership, the General Partner or the
Transfer Agent for such transfer or for a new Certificate.


9.3.3 As a condition to the issuance of any new Certificate under this Article
9.3, the General Partner may require the payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses (including, without limitation, the fees and expenses of the
Transfer Agent) connected therewith.


9.4 Record Holder. The Partnership shall be entitled to recognize the Record
Holder as the Limited Partner or Assignee with respect to any Units and,
accordingly, shall not be bound to recognize any equitable or other claim to or
interest in such Units on the part of any other Person, whether or not the
Partnership shall have actual or other notice thereof, except as otherwise
provided by law or any applicable rule, regulation, guideline or requirement of
any national securities exchange on which the Units are listed for trading.
Without limiting the foregoing, when a Person (such as a broker, dealer, bank
trust company or clearing corporation or an agent of any of the foregoing) is
acting as nominee, agent or in some other representative capacity for another
Person in acquiring and/or holding Units, as between the Partnership on the one
hand and such other Persons on the other hand such representative Person (a)
shall be the Limited Partner or Assignee (as the case may be) of record and
beneficially, (b) must execute and deliver a Transfer Application and (c) shall
be bound by this Agreement and shall have the rights and obligations of a
Limited Partner or Assignee (as the case may be) hereunder and as provided for
herein.
 
23

--------------------------------------------------------------------------------



 
9.5 Partnership Securities. The General Partner is hereby authorized to cause
the Partnership to issue Partnership Securities, for any Partnership purpose, at
any time or from time to time, to the Partners or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole discretion, all without the approval of any Limited
Partners. The General Partner shall have sole discretion, subject to the
requirements of the Act, in determining the consideration and terms and
conditions with respect to any future issuance of Partnership Securities.


9.5.1 The General Partner shall do all things necessary to comply with the Act
and is authorized and directed to do all things it deems to be necessary or
advisable in connection with any future issuance of Partnership Securities,
including, without limitation, compliance with any statute, rule, regulation or
guideline of any federal, state or other governmental agency or any national
securities exchange on which the Units or other Partnership Securities are
listed for trading.


ARTICLE 10


Transfer of Interests


10.1 Transfer.


10.1.1 The term “transfer,” when used in this Article 10 with respect to an
interest, shall be deemed to refer to an appropriate transaction by which the
General Partner assigns its interest as General Partner to another Person or by
which the holder of a Unit assigns such Unit to another Person who is or becomes
an Assignee and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise.


10.1.2 No interest shall be transferred in whole or in part, except in
accordance with the terms and conditions set forth in this Article 10. Any
transfer or purported transfer of an interest not made in accordance with this
Article 10 shall be null and void.


10.2 Transfer of General Partner’s Interest.


10.2.1 Except as set forth in this Article 10.2.1, the General Partner may
transfer all, but not less than all, of its interest as the general partner to a
single transferee if, but only if, (i) at least a majority of the Limited
Partners approve of such transfer and of the admission of such transferee as
general partner, (ii) the transferee agrees to assume the rights and duties of
the General Partner and be bound by the provisions of this Agreement and other
applicable agreements, and (iii) the Partnership receives an Opinion of Counsel
that such transfer would not result in the loss of limited liability of any
Limited Partner or of the Partnership or cause the Partnership to be taxable as
a corporation or otherwise taxed as an entity for federal income tax purposes.
The foregoing notwithstanding, the General Partner is expressly permitted to
pledge its interest as General Partner to secure the obligations of the
Partnership under a Revolving Credit Facility, as the same may be amended,
supplemented, replaced, refinanced or restated from time to time, or any
successor or subsequent loan agreement.
 
24

--------------------------------------------------------------------------------


 
10.2.2 Neither Article 10.2.1 nor any other provision of this Agreement shall be
construed to prevent (and all Partners do hereby consent to) (i) the transfer by
the General Partner of all of its interest as a general partner to an Affiliate
or (ii) the transfer by the General Partner of all its interest as a general
partner upon its merger or consolidation with or other combination into any
other Person or the transfer by it of all or substantially all of its assets to
another Person if, in the case of a transfer described in either clause (i) or
(ii) of this sentence, the rights and duties of the General Partner with respect
to the interest so transferred are assumed by the transferee and the transferee
agrees to be bound by the provisions of this Agreement; provided, that in either
such case, such transferee furnishes to the Partnership an Opinion of Counsel
that such merger, consolidation, combination, transfer or assumption will not
result in a loss of limited liability of any Limited Partner or of the
Partnership or cause the Partnership to be taxable as a corporation or otherwise
taxed as an entity for federal income tax purpose. In the case of a transfer
pursuant to this Article 10.2.2, the transferee or successor (as the case may
be) shall be admitted to the Partnership as the General Partner immediately
prior to the transfer of the interest, and the business of the Partnership shall
continue without dissolution.


10.3 Transfer of Units.


10.3.1 Units may be transferred only in the manner described in Article 9.2. The
transfer of any Units and the admission of any new Partner shall not constitute
an amendment to this Agreement.


10.3.2 Until admitted as a Substituted Limited Partner pursuant to Article 11,
the Record Holder of a Unit shall be an Assignee in respect of such Unit.
Limited Partners may include custodians, nominees or any other individual or
entity in its own or any representative capacity.


10.3.3 Each distribution in respect of Units shall be paid by the Partnership,
directly or through the Transfer Agent or through any other Person or agent,
only to the Record Holders thereof as of the Record Date set for the
distribution. Such payment shall constitute full payment and satisfaction of the
Partnership’s liability in respect of such payment, regardless of any claim of
any Person who may have an interest in such payment by reason of an assignment
or otherwise.


10.3.4 A transferee who has completed and delivered a Transfer Application
provided by the seller of the Units (or if purchased on an exchange directly
from the Partnership), shall be deemed to have (i) requested admission as a
Substituted Limited Partner, (ii) agreed to comply with and be bound by and to
have executed this Agreement, (iii) represented and warranted that such
transferee has the capacity and authority to enter into this Agreement, (iv)
made the powers of attorney set forth in this Agreement, and (v) given the
consents and made the waivers contained in this Agreement.


10.4 Restrictions on Transfers. Notwithstanding the other provisions of this
Article 10, no transfer of any Unit or interest therein of any Limited Partner
or Assignee shall be made if such transfer would (a) violate the then applicable
federal or state securities laws or rules and regulations of the SEC, any state
securities commission, the CFTC, or any other governmental authorities with
jurisdiction over such transfer, (b) cause the Partnership to be taxable as a
corporation or (c) affect the Partnership’s existence or qualification as a
limited partnership under the Act. The General Partner may request each Record
Holder to furnish certain information, including that holder’s nationality,
citizenship or other related status. A transferee who is not a U.S. resident may
not be eligible to become a Record Holder or a Limited Partner if such ownership
would subject the Partnership to the risk of cancellation or forfeiture of any
of its assets under any federal, state or local law or regulation. If the Record
Holder fails to furnish the information or if the General Partner determines, on
the basis of the information furnished by the holder in response to the request,
that such holder is not qualified to become a Limited Partner, the General
Partner may be substituted as a holder for the Record Holder, who will then be
treated as a non-citizen assignee, and the Partnership will have the right to
redeem those securities held by the Record Holder.
 
25

--------------------------------------------------------------------------------


 
10.5 Tax Certificates.


10.5.1 All Limited Partners or Assignees (or, if the Limited Partner or Assignee
is a nominee holding for the account of a Beneficial Owner, the Beneficial
Owner) are required to provide the Partnership with a properly completed Tax
Certificate.


10.5.2 If a Limited Partner or Assignee (or, if the Limited Partner or Assignee
is a nominee holding for the account of a Beneficial Owner, the Beneficial
Owner) fails to provide the Partnership with a properly completed Tax
Certificate, the General Partner may request at any time and from time to time,
that such Limited Partner or Assignee (or Beneficial Owner) shall, within 15
days after request (whether oral or written) therefore by the General Partner,
furnish to the Partnership, a properly completed Tax Certificate. If a Limited
Partner or Assignee fails to furnish to the General Partner within the
aforementioned 15-day period such Tax Certificate, the Units owned by such
Limited Partner or Assignee (or in the case of a Limited Partner or Assignee
that holds Units on behalf of a Beneficial Owner, the Units held on behalf of
the Beneficial Owner) shall be subject to redemption in accordance with the
provisions of Article 10.6.


10.6 Redemption of Units for Failure to Provide Tax Certificate.


10.6.1 If at any time a Limited Partner or Assignee fails to furnish a properly
completed Tax Certificate within the 15-day period specified in Article 10.5.2,
the Partnership may redeem the Units of such Limited Partner or Assignee as
follows:


(a) The General Partner shall not later than the tenth (10th) Business Day
before the date fixed for redemption, give notice of redemption to the Limited
Partner or Assignee, at its last address designated on the records of the
Partnership or the Transfer Agent, by registered or certified mail, postage
prepaid. The notice shall be deemed to have been given when so mailed (the
“Notice Date”). The notice shall specify the Redeemable Units, the date fixed
for redemption, the place of payment, and that payment of the redemption price
will be made upon surrender of the certification evidencing the Redeemable
Units.


(b) The aggregate redemption price for Redeemable Units shall be an amount equal
to the market price as of the Close of Business on the Business Day immediately
prior to the date fixed for redemption of Units to be so redeemed multiplied by
the number of Units included among the Redeemable Units. The redemption price
shall be paid in the sole discretion of the General Partner, in cash or by
delivery of a promissory note of the Partnership in the principal amount of the
redemption price, bearing interest at the Prime Rate (as established by the
Federal Reserve Board) and payable in three equal annual installments of
principal together with accrued interest commencing one year after the
redemption date.
 
26

--------------------------------------------------------------------------------


 
(c) Upon surrender by or on behalf of the Limited Partner or Assignee, at the
place specified in the notice of redemption, of the certification evidencing the
Redeemable Units, duly endorsed in blank or accompanied by an assignment duly
executed in blank, the Limited Partner or Assignee or its duly authorized
representative shall be entitled to receive the payment therefore.


(d) In the event the Partnership is required to pay withholding tax or otherwise
withhold any amount on behalf of, or with respect to, a Limited Partner or
Assignee (or Beneficial Owner) who has failed to provide a properly completed
Tax Certificate, such amounts paid or withheld by the Partnership shall be
deemed to have been paid to such Limited Partner or Assignee (or Beneficial
Owner) as part of the redemption price for the Redeemable Units and the
Partnership shall reduce the amount of the payment made to such Limited Partner
or Assignee (or Beneficial owner) in redemption of such Redeemable Units by any
amounts so withheld.


10.6.2 After the Notice Date, Redeemable Units shall no longer constitute issued
and Outstanding Units and no allocations or distributions shall be made with
respect to such Redeemable Units. In addition, after the Notice Date, the
Redeemable Units shall not be transferable.


10.6.3 The provisions of this Article 10.6 shall also be applicable to Units
held by a Limited Partner or Assignee as nominee of a Beneficial Owner.


ARTICLE 11


Admission of Partners


11.1 Admission of Initial Limited Partners and Other Creation Basket Purchases.
Subject to the requirements of this Article 11, upon the issuance by the
Partnership of Units to the Initial Limited Partner and any other purchasers of
a Creation Basket, the General Partner shall admit the Initial Limited Partner
and such other purchasers of the Creation Basket to the Partnership as Limited
Partners in respect of the Units purchased.


11.2 Admission of Substituted Limited Partners. By transfer of a Unit in
accordance with Article 10, the transferor shall be deemed to have given the
transferee the right to seek admission as a Substituted Limited Partner subject
to the conditions of, and in the manner permitted under, this Agreement. A
transferor of a Certificate shall, however, only have the authority to convey to
a purchaser or other transferee who does not execute and deliver a Transfer
Application (i) the right to negotiate such Certificate to a purchaser or other
transferee, and (ii) the right to transfer the right to request admission as a
Substituted Limited Partner to such purchaser or other transferee in respect of
the transferred Units. Each transferee of a Unit (including, without limitation,
any nominee holder or an agent acquiring such Unit for the account of another
Person) who executes and delivers a Transfer Application shall, by virtue of
such execution and delivery, be an Assignee and be deemed to have applied to
become a Substituted Limited Partner with respect to the Units so transferred to
such Person. Such Assignee shall become a Substituted Limited Partner (i) at
such time as the General Partner consents thereto, which consent may be given or
withheld in the General Partner’s sole discretion, and (ii) when any such
admission is shown on the books and records of the Partnership, following the
consent of the General Partner to such admission. If such consent is withheld,
such transferee shall be an Assignee. An Assignee shall have an interest in the
Partnership equivalent to that of a Limited Partner with respect to allocations
and distributions, including, without limitation, liquidating distributions, of
the Partnership. With respect to voting rights attributable to Units that are
held by Assignees, the General Partner shall be deemed to be the Limited Partner
with respect thereto and shall, in exercising the voting rights in respect of
such Units on any matter, vote such Units at the written direction of the
Assignee who is the Record Holder of such Units. If no such written direction is
received, such Units will not be voted. An Assignee shall have none of the other
rights of a Limited Partner.
 
27

--------------------------------------------------------------------------------


 
11.3 Admission of Successor General Partner. A successor General Partner
approved pursuant to this Article 11.3 or the transferee of or successor to all
of the General Partner’s interest pursuant to Article 10.2 who is proposed to be
admitted as a successor General Partner shall be admitted to the Partnership as
the General Partner, effective immediately prior to the withdrawal or removal of
the General Partner pursuant to Article 12 or the transfer of the General
Partner’s interest pursuant to Article 10.2; provided, however, that no such
successor shall be admitted to the Partnership until compliance with the terms
of Article 10.2 has occurred. Any such successor shall carry on the business of
the Partnership without dissolution. In each case, the admission shall be
subject to the successor General Partner executing and delivering to the
Partnership an acceptance of all of the terms and conditions of this Agreement
and such other documents or instruments as may be required to effect the
admission.


11.4 Admission of Additional Limited Partners.


11.4.1 A Person (other than the General Partner, an Initial Limited Partner or a
Substituted Limited Partner) who makes a Capital Contribution to the Partnership
in accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner (i)
evidence of acceptance in form satisfactory to the General Partner of all of the
terms and conditions of this Agreement, including, without limitation, the power
of attorney granted in this Agreement, and (ii) such other documents or
instruments as may be required in the discretion of the General Partner to
effect such Person’s admission as an Additional Limited Partner.


11.4.2 Notwithstanding anything to the contrary in this Article 11.4, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole discretion. The admission of any Person as an Additional Limited Partner
shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership, following the consent of
the General Partner to such admission.


11.5 Amendment of Agreement and Certificate of Limited Partnership. To effect
the admission to the Partnership of any Partner, the General Partner shall take
all steps necessary and appropriate under the Act to amend the records of the
Partnership and if necessary, to prepare as soon as practical an amendment of
this Agreement and if required by law, to prepare and file an amendment to the
Certificate of Limited Partnership and may for this purpose, among others,
exercise the power of attorney granted pursuant to Article 15.


ARTICLE 12


Withdrawal or Removal of Partners


12.1 Withdrawal of the General Partner.


12.1.1 The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”):


(a) the General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
 
28

--------------------------------------------------------------------------------


 
(b) the General Partner transfers all of its rights as general partner pursuant
to this Agreement;


(c) the General Partner is removed;


(d) the General Partner (1) makes a general assignment for the benefit of
creditors; (2) files a voluntary bankruptcy petition; (3) files a petition or
answer seeking for itself a reorganization, arrangement, composition,
readjustment liquidation, dissolution or similar relief under any law; (4) files
an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the General Partner in a proceeding of
the type described in clauses (1) — (3) of this sentence; or (5) seeks, consents
to or acquiesces in the appointment of a trustee, receiver or liquidator of the
General Partner or of all or any substantial part of its properties;


(e) a final and non-appealable judgment is entered by a court with appropriate
jurisdiction ruling that the General Partner is bankrupt or insolvent or a final
and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect; or


(f) a certificate of dissolution or its equivalent is filed for the General
Partner, or 90 days expire after the date of notice to the General Partner of
revocation of its charter without a reinstatement of its charter, under the laws
of its state of incorporation.


If an Event of Withdrawal specified in this Article 12.1.1(d), (e) or (f)
occurs, the withdrawing General Partner shall give written notice to the Limited
Partners within 30 days after such occurrence. The Partners hereby agree that
only the Events of Withdrawal described in this Article 12.1 shall result in the
withdrawal of the General Partner from the Partnership.


12.1.2 Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal will not constitute a breach of this
Agreement under the following circumstances: (i) the General Partner voluntarily
withdraws by giving at least 90 days’ advance notice to the Limited Partners,
such withdrawal to take effect on the date specified in such notice; or (ii) at
any time that the General Partner ceases to be a General Partner pursuant to
Article 12.1.1(b) or is removed pursuant to Article 12.2. If the General Partner
gives a notice of withdrawal pursuant to Article 12.1.1(a), holders of at least
a majority of such Outstanding Units (excluding for purposes of such
determination any Units owned by the General Partner and its Affiliates) may,
prior to the effective date of such withdrawal, elect a successor General
Partner. If, prior to the effective date of the General Partner’s withdrawal, a
successor is not selected by the Unitholders as provided herein, the Partnership
shall be dissolved in accordance with Article 13. If a successor General Partner
is elected, such successor shall be admitted immediately prior to the effective
time of the withdrawal or removal of the Departing Partner and shall continue
the business of the Partnership without dissolution.


12.2 Removal of the General Partner. The General Partner may be removed only if
such removal is approved by the Unitholders holding at least 66 2/3% of the
Outstanding Units (excluding for this purpose any Units held by the General
Partner and its Affiliates). Any such action by such holders for removal of the
General Partner must also provide for the election of a successor General
Partner by the Unitholders holding a majority of the Outstanding Units
(excluding for this purpose any Units held by the General Partner and its
Affiliates). Such removal shall be effective immediately following the admission
of a successor General Partner.
 
29

--------------------------------------------------------------------------------


 
12.3 Withdrawal of a Limited Partner other than the Organizational Limited
Partner. In addition to withdrawal of a Limited Partner due to its redemption of
Units constituting a Redemption Basket under this Agreement, the General Partner
may, at any time, in its sole discretion, require any Limited Partner to
withdraw entirely from the Partnership or to withdraw a portion of its Partner
Capital Account, by giving not less than 15 days’ advance written notice to the
Limited Partner thus designated. In addition, the General Partner without notice
may require at any time, or retroactively, withdrawal of all or any portion of
the Capital Account of any Limited Partner: (i) that made a misrepresentation to
the General Partner in connection with its purchase of Units; or (ii) whose
ownership of Units would result in the violation of any law or regulations
applicable to the Partnership or a Partner. The Limited Partner thus designated
shall withdraw from the Partnership or withdraw that portion of its Partner
Capital Account specified in such notice, as the case may be, as of the Close of
Business on such date as determined by the General Partner. The Limited Partner
thus designated shall be deemed to have withdrawn from the Partnership or to
have made a partial withdrawal from its Partner Capital Account, as the case may
be, without further action on the part of said Limited Partner and the
provisions of Article 17.6 shall apply.


ARTICLE 13


Termination and Distribution


13.1 Termination. The Partnership shall continue in effect from the date of its
formation in perpetuity, unless sooner terminated upon the occurrence of any one
or more of the following events:


(a) The death, adjudication of incompetence, bankruptcy, dissolution,
withdrawal, or removal of a General Partner who is the sole remaining General
Partner, unless a majority in interest of the Limited Partners within 90 days
after such event elects to continue the Partnership and appoints a successor
General Partner; or


(b) The affirmative vote of a majority in interest of the Limited Partners;
provided, however, that any such termination shall be subject to the conditions
set forth in this Agreement.


13.2 Assumption of Agreements. No vote by the Limited Partners to terminate the
Partnership pursuant to Section 13.1(b) shall be effective unless, prior to or
concurrently with such vote, there shall have been established procedures for
the assumption of the Partnership’s obligations arising under any agreement to
which the Partnership is a party and which is still in force immediately prior
to such vote regarding termination, and there shall have been an irrevocable
appointment of an agent who shall be empowered to give and receive notices,
reports and payments under such agreements, and hold and exercise such other
powers as are necessary to permit all other parties to such agreements to deal
with such agent as if the agent were the sole owner of the Partnership’s
interest, which procedures are agreed to in writing by each of the other parties
to such agreements.


13.3 Distribution


13.3.1 Upon termination of the Partnership, the affairs of the Partnership shall
be wound up and all of its debts and liabilities discharged or otherwise
provided for in the order of priority as provided by law. The fair market value
of the remaining assets of the Partnership shall then be determined by the
General Partner. Thereupon, the assets of the Partnership shall be distributed
to the Partners pro rata in accordance with their Units. Each Partner shall
receive its share of the assets in cash or in kind, and the proportion of such
share that is received in cash may vary from Partner to Partner, all as the
General Partner in its sole discretion may decide. If such distributions are
insufficient to return to any Partner the full amount of its Capital
Contributions, such Partner shall have no recourse against any other Partner.
 
30

--------------------------------------------------------------------------------


 
13.3.2 The winding up of the affairs of the Partnership and the distribution of
its assets shall be conducted exclusively by the General Partner or its
successor, which is hereby authorized to do all acts authorized by law for these
purposes. Without limiting the generality of the foregoing, the General Partner,
in carrying out such winding up and distribution, shall have full power and
authority to sell all or any of the Partnership’s assets or to distribute the
same in kind to the Partners.


ARTICLE 14


Meetings


14.1 Meeting of Limited Partners. Upon the written request of 20% or more in
interest of the Limited Partners, the General Partner may, but is not required
to, call a meeting of the Limited Partners. Notice of such meeting shall be
given within 30 days after, and the meeting shall be held within 60 days after,
receipt of such request. The General Partner may also call a meeting not less
than 20 and not more than 60 days prior to the meeting. Any such notice shall
state briefly the purpose of the meeting, which shall be held at a reasonable
time and place.


ARTICLE 15


Power of Attorney


15.1 Appointment. Each Limited Partner and each Assignee hereby constitutes and
appoints each of the General Partner and, if a liquidator shall have been
selected, the liquidator severally (and any successor to either thereof by
merger, transfer, assignment, election or otherwise) and each of their
respective authorized officers and attorneys-in-fact with full power of
substitution, as its true and lawful agent and attorney-in-fact with full power
and authority in its name, place and stead to:


(a) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (i) all certificates, documents and other instruments (including,
without limitation, this Agreement and the Certificate of Limited Partnership
and all amendments or restatements thereof) that the General Partner or the
liquidator deems necessary or appropriate to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property, (ii) all certificates, documents and other instruments
that the General Partner or the liquidator deems necessary or appropriate to
reflect, in accordance with its terms, any amendment, change, modification or
restatement of this Agreement, (iii) all certificates, documents and other
instruments (including, without limitation, conveyances and a certificate of
cancellation) that the General Partner or the liquidator deems necessary or
appropriate to reflect the dissolution and liquidation of the Partnership
pursuant to the terms of this Agreement, (iv) all certificates, documents and
other instruments relating to the admission, withdrawal, removal or substitution
of any Partner or the Capital Contribution of any Partner, (v) all certificates,
documents and other instruments relating to the determination of the rights,
preferences and privileges of Units issued, and (vi) all certificates documents
and other instruments (including, without limitation, agreements and a
certificate of merger) relating to a merger or consolidation of the Partnership;
 
31

--------------------------------------------------------------------------------


 
(b) execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approval waivers, certificates and other instruments necessary or
appropriate, in the sole discretion of the General Partner or the liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or is necessary or appropriate, in the sole
discretion of the General Partner or the liquidator, to effectuate the terms or
intent of this Agreement, provided, that when required by this Agreement that
establishes a percentage of the Limited Partners or of the Limited Partners of
any class or series required to take any action, the General Partner or the
liquidator may exercise the power of attorney made in this Article 15 only after
the necessary vote, consent or approval of the Limited Partners or of the
Limited Partners of such class or series;


15.2 Survival. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest and it shall survive and not be
affected by the subsequent death, incompetence, disability, incapacity,
dissolution, bankruptcy or termination of any Limited Partner or Assignee and
the transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership interest and shall extend to such Limited Partners or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or the liquidator acting in good faith pursuant to such power of
attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
General Partner or the liquidator taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the liquidator, within 15 days after receipt of the General
Partner’s or the liquidator’s request therefor, such further designations,
powers of attorney and other instruments as the General Partner or the
liquidator deems necessary to effectuate this Agreement and the purposes of the
Partnership.


ARTICLE 16


Creation of Units


16.1 General. The Partnership will create and redeem Units from time to time,
but only in one or more Creation Baskets or Redemption Baskets (a block of
100,000 Units shall be referred to as a “Basket”). The creation and redemption
of Baskets will only be made in exchange for delivery to the Partnership or the
distribution by the Partnership of the amount of United States government
securities with maturities of 2 years or less (“Treasuries”) and any cash
represented by the Baskets being created or redeemed, the amount of which will
be based on the combined NAV of the number of Units included in the Baskets
being created or redeemed determined on the day the order to create or redeem
Baskets is properly received.


16.2 Creation Procedures. On any Business Day, a Participant, may place an order
with the Partnership’s marketing agent to create one or more Baskets. Purchase
orders must be placed by 12:00 PM New York time or the close of regular trading
on the American Stock Exchange, whichever is earlier; except in the case of the
Initial Limited Partner’s initial order to purchase one or more Creation Baskets
on the first day the Baskets are to be offered and sold, when such orders shall
be placed by 9:00 AM New York time on the day agreed to by the General Partner
and the Initial Limited Partner. The day on which the marketing agent receives a
valid purchase order is the purchase order date. By placing a purchase order,
the Participant agrees to deposit Treasuries with the Partnership, or a
combination of Treasuries and cash. Prior to the delivery of Baskets for a
purchase order, the Participant must also have wired to the custodian the
non-refundable creation transaction fee described in this Article 16.
 
32

--------------------------------------------------------------------------------


 
16.3 Determination of Required Deposits. The total deposit required to create
each Basket (“Creation Basket Deposit”) is an amount of Treasuries and cash with
a value that is in the same proportion to the total assets of the Partnership
(net of estimated accrued but unpaid fees, expenses and other liabilities) on
the date the order to purchase is properly received as the number of Units to be
created under the purchase order is in proportion to the total number of Units
outstanding on the date the order is received. The General Partner determines,
in its sole discretion or in consultation with the administrator of the
Partnership, the requirements for Treasuries that may be included in deposits to
create Baskets and publishes, or its agent publishes on its behalf, such
requirements at the beginning of each Business Day. The amount of cash deposit
required is the difference between (i) the aggregate market value of the
Treasuries included in a Creation Basket Deposit as of 4:00 PM on the date the
order to purchase properly was made and (ii) the total required deposit.


16.4 Delivery of Required Deposits. A Participant who places a purchase order is
responsible for transferring to the Partnership’s account with the custodian the
required amount of Treasuries and cash by the end of the third Business Day
following the purchase order date. Upon receipt of the deposit amount, the
administrator will direct DTC to credit the number of Baskets ordered to the
Participant’s DTC account on the third Business Day following the purchase order
date. The expense and risk of delivery and ownership of Treasuries until such
Treasuries have been received by the custodian on behalf of the Partnership
shall be borne solely by the Participant.


16.5 Rejection of Purchase Orders. The General Partner, or its marketing agent
on its behalf, may reject a purchase order or a Creation Basket Deposit if: (1)
it determines that the purchase order or the Creation Basket Deposit is not in
proper form; (2) the General Partner believes that the purchase order or the
Creation Basket Deposit would have adverse tax consequences to the Partnership
or Limited Partners; (3) the acceptance or receipt of the Creation Basket
Deposit would, in the opinion of counsel to the General Partner, be unlawful; or
(4) circumstances outside the control of the General Partner, marketing agent or
custodian make it, for all practical purposes, not feasible to process creations
of Baskets. None of the General Partner, marketing agent or custodian will be
liable for the rejection of any purchase order or Creation Basket Deposit.


16.6 Creation Transaction Fee. To compensate the Partnership for its expenses in
connection with the creation of Baskets, a Participant is required to pay a
transaction fee to the Partnership of $1,000 per order to create Baskets. An
order may include multiple Baskets. The transaction fee may be reduced,
increased or otherwise changed by the General Partner. The General Partner shall
notify DTC in advance of any change in the transaction fee and will not
implement any increase in the fee for the creation of Baskets until 30 days
after the date of the notice.


ARTICLE 17


Redemption of Units


17.1 General. The procedures by which a Participant can redeem one or more
Baskets mirror the procedures for the creation of Baskets. On any Business Day,
a Participant may place an order with the marketing agent to redeem one or more
Baskets. Redemption orders must be placed by 12:00 PM New York time or the close
of regular trading on the American Stock Exchange, whichever is earlier. A
redemption order so received is effective on the date it is received in
satisfactory form by the marketing agent. The day on which the marketing agent
receives a valid redemption order is the redemption order date. By placing a
redemption order, a Participant agrees to deliver the Baskets to be redeemed
through DTC’s book-entry system to the Partnership not later than 3:00 PM New
York time on the third Business Day following the effective date of the
redemption order. Prior to the delivery of the redemption distribution for a
redemption order, the Participant must also have wired to the Partnership’s
account with the custodian the non-refundable redemption transaction fee
described in this Article 17.
 
33

--------------------------------------------------------------------------------


 
17.2 Determination of Redemption Distribution. The redemption distribution from
the Partnership consists of a transfer to the redeeming Participant of an amount
of Treasuries and/or cash with a value that is in the same proportion to the
total assets of the Partnership (net of estimated accrued but unpaid fees,
expenses and other liabilities) on the date the order to redeem is properly
received as the number of Units to be redeemed under the redemption order is in
proportion to the total number of Units outstanding on the date the order to
redeem is received. The General Partner, directly or through its agent, will
determine the requirements for Treasuries and the amount of cash, including the
maximum permitted remaining maturity of a Treasury, and the proportions of
Treasuries and cash, that may be included in distributions to redeem Baskets.
The marketing agent will publish such requirements as of 4:00 PM New York time
on the redemption order date.


17.3 Delivery of Redemption Distribution. The redemption distribution due from
the Partnership is delivered to the Participant by 3:00 PM New York time on the
third Business Day following the redemption order date if, by 3:00 PM New York
time on such third Business Day, the Partnership’s DTC account has been credited
with the Baskets to be redeemed. If the Partnership’s DTC account has not been
credited with all of the Baskets to be redeemed by such time, the redemption
distribution is delivered to the extent of whole Baskets received. Any remainder
of the redemption distribution is delivered on the next Business Day to the
extent of remaining whole Baskets received if the Partnership (1) receives the
fee applicable to the extension of the redemption distribution date which the
General Partner may, from time to time, determine and (2) the remaining Baskets
to be redeemed are credited to the Partnership’s DTC account by 3:00 PM New York
time on such next Business Day. Any further remaining amount of the redemption
order shall be cancelled and the Participant will indemnify the Partnership for
any losses, if any, due to such cancellation, including but not limited to the
difference in the price of investments sold as a result of the redemption order
and investments made to reflect that such order has been cancelled. The
custodian is also authorized to deliver the redemption distribution
notwithstanding that the Baskets to be redeemed are not credited to the
Partnership’s DTC account by 3:00 PM New York time on the third Business Day
following the redemption order date if the Participant has collateralized its
obligation to deliver the Baskets through DTC’s book entry system on such terms
as the General Partner may from time to time determine.


17.4 Suspension or Rejection of Redemption orders. The General Partner may, in
its discretion, suspend the right of redemption, or postpone the redemption
settlement date, (1) for any period during which any of the New York Mercantile
Exchange, the American Stock Exchange or the New York Stock Exchange is closed
other than customary weekend or holiday closings, or trading on the American
Stock Exchange is suspended or restricted, (2) for any period during which an
emergency exists as a result of which delivery, disposal or evaluation of
Treasuries is not reasonably practicable, or (3) for such other period as the
General Partner determines to be necessary for the protection of the Limited
Partners. None of the General Partner, the marketing agent or the custodian will
be liable to any person or in any way for any loss or damages that may result
from any such suspension or postponement. The General Partner will reject a
redemption order if the order is not in proper form or if the fulfillment of the
order, in the opinion of its counsel, might be unlawful.
 
34

--------------------------------------------------------------------------------


 
17.5 Redemption Transaction Fee. To compensate the Partnership for its expenses
in connection with the redemption of Baskets, a Participant is required to pay a
transaction fee to the Partnership of $1,000 per order to redeem Baskets. An
order may include multiple Baskets. The transaction fee may be reduced,
increased or otherwise changed by the General Partner. The General Partner shall
notify DTC in advance of any change in the transaction fee and will not
implement any increase in the fee for the redemption of Baskets until 30 days
after the date of the notice.


17.6 Required Redemption. The General Partner may, at any time, in its sole
discretion, require any Limited Partner to withdraw entirely from the
Partnership or to withdraw a portion of its Partner Capital Account, by giving
not less than 15 days advance written notice to the Limited Partner thus
designated. In addition, the General Partner without notice may require at any
time, or retroactively, withdrawal of all or any portion of the Capital Account
of any Limited Partner: (i) that the General Partner determines is a benefit
plan investor (within the meaning of the Department of Labor Regulation (s)
2510.3-101(f)(2)) in order for the assets of the Partnership not to be treated
as plan assets under ERISA; (ii) that made a misrepresentation to the General
Partner in connection with its purchase of Units; or (iii) whose ownership of
Units would result in the violation of any law or regulations applicable to the
Partnership or a Partner. The Limited Partner thus designated shall withdraw
from the Partnership or withdraw that portion of its Partner Capital Account
specified in such notice, as the case may be, as of the Close of Business on
such date as determined by the General Partner. The Limited Partner thus
designated shall be deemed to have withdrawn from the Partnership or to have
made a partial withdrawal from its Partner Capital Account, as the case may be,
without further action on the part of said Limited Partner.


ARTICLE 18


Miscellaneous


18.1 Notices. Any notice, offer, consent or other communication required or
permitted to be given or made hereunder shall be in writing and shall be deemed
to have been sufficiently given or made when delivered personally to the party
(or an officer of the party) to whom the same is directed, or (except in the
event of a mail strike) 5 Business Days after being mailed by first-class mail,
postage prepaid, if to the Partnership or to a General Partner, or if to a
Limited Partner, to the address set forth on Exhibit C hereof. Any Partner may
change its address for the purpose of this Article by giving notice of such
change to the Partnership, such change to become effective on the 10th Business
Day after such notice is given.


18.2 Waiver of Partition. Each Partner hereby irrevocably waives during the term
of the Partnership any right that it may have to maintain any action for
partition with respect to any Partnership property.


18.3 Governing Law, Successors, Severability. This Agreement shall be governed
by the laws of the State of Delaware, as such laws are applied by Delaware
courts to agreements entered into and to be performed in Delaware by and between
residents of Delaware and shall, subject to the restrictions on transferability
set forth herein, bind and inure to the benefit of the heirs, executors,
personal representatives, successors and assigns of the parties hereto. If any
provision of this Agreement shall be held to be invalid, the remainder of this
Agreement shall not be affected thereby.
 
35

--------------------------------------------------------------------------------


 
18.4 Consent to Jurisdiction. The General Partner and the Limited Partners
hereby (i) irrevocably submit to the non-exclusive jurisdiction of any Delaware
state court or federal court sitting in Wilmington, Delaware in any action
arising out of or relating to this Agreement, and (ii) consent to the service of
process by mail. Nothing herein shall affect the right of any party to serve
legal process in any manner permitted by law or affect its right to bring any
action in any other court. Each party agrees that, in the event that any dispute
arising from or relating to this Agreement becomes subject to any judicial
proceeding, such party, to the fullest extent permitted by applicable law,
waives any right it may otherwise have to (a) seek punitive or consequential
damages, or (b) request a trial by jury.


18.5 Entire Agreement. This Agreement constitutes the entire agreement among the
parties; it supersedes any prior agreement or understanding among them, oral or
written, all of which are hereby canceled. This Agreement may not be modified or
amended other than pursuant to Articles 3 and 15.


18.6 Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect interpretation of this Agreement. Wherever
from the context it appears appropriate, each term stated in either the singular
or the plural shall include the singular and the plural and pronouns stated in
either the masculine or the neuter gender shall include the masculine, the
feminine and the neuter.


18.7 No Waiver. The failure of any Partner to seek redress for violation, or to
insist on strict performance, of any covenant or condition of this Agreement
shall not prevent a subsequent act which would have constituted a violation from
having the effect of an original violation.


18.8 Legends. If certificates for any interest or interests are issued
evidencing a Limited Partner’s interest in the Partnerships, each such
certificate shall bear such legends as may be required by applicable federal and
state laws, or as may be deemed necessary or appropriate by the General Partner
to reflect restrictions upon transfer contemplated herein.


18.9 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.


18.10 Relationship between the Agreement and the Act. Regardless of whether any
provisions of this Agreement specifically refer to particular Default Rules (as
defined below), (a) if any provision of this Agreement conflicts with a Default
Rule, the provision of this Agreement controls and the Default Rule is modified
or negated accordingly, and (b) if it is necessary to construe a Default Rule as
modified or negated in order to effectuate any provision of this Agreement, the
Default Rule is modified or negated accordingly. For purposes of this Article
18.10, “Default Rule” shall mean a rule stated in the Act that applies except to
the extent it is negated or modified through the provisions of the Partnership’s
certificate of limited partnership or this Agreement.
 
36

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first appearing above.
 

       
General Partner
Victoria Bay Asset Management, LLC
 
   
   
  By:   /s/ Howard Mah  

--------------------------------------------------------------------------------

Name: Howard Mah   Title: Management Director

 

       
Initial Limited Partner
Kellogg Capital Group, LLC
 
   
   
  By:   /s/ Stephen O’Grady  

--------------------------------------------------------------------------------

Name: Stephen O’Grady   Title: Senior Managing Director


37

--------------------------------------------------------------------------------



EXHIBIT A


Assets
 
Management Fee 
First $1,000,000,000 
 
0.60% of NAV
After the first $1,000,000,000 
 
0.50% of NAV

 
Fees and Expenses are calculated on a daily basis and paid on a monthly basis
(accrued at 1/365 of applicable percentage of the NAV on that day).
 
38

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF GLOBAL CERTIFICATE


Evidencing Units Representing Limited Partner Interests
in United States Natural Gas Fund, LP


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE FUND OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


This is to certify that Cede & Co. is the owner and registered holder of this
Certificate evidencing the ownership of issued and outstanding Limited Partner
Units (“Units”), each of which represents a fractional undivided unit of a
beneficial interest in United States Natural Gas Fund, LP (the “Fund”), a
Delaware limited partnership. Capitalized terms used not defined herein have the
meaning given to such terms in the Second Amended and Restated Agreement of
Limited Partnership, as amended, supplemented or restated to the date hereof
(the “Limited Partnership Agreement”).


At any given time, this Certificate shall represent the limited units of
beneficial interest in the Fund purchased by a particular authorized Participant
on the date of this Certificate. The Limited Partnership Agreement of the Fund
provides for the deposit of cash with the Fund from time to time and the
issuance by the Fund of additional Creation Baskets representing the undivided
units of beneficial interest in the assets of the Fund. At the request of the
registered holder, this Certificate may be exchanged for one or more
Certificates issued to the registered holder in such denominations as the
registered holder may request; provided, however, that in the aggregate, the
Certificates issued to the registered holder hereof shall represent all Units
outstanding at any given time.


Each authorized Participant hereby grants and conveys all of its rights, title
and interest in and to the Fund to the extent of the undivided interest
represented hereby to the registered holder of this Certificate subject to and
in pursuance of the Limited Partnership Agreement, all the terms, conditions and
covenants of which are incorporated herein as if fully set forth at length.


The registered holder of this Certificate is entitled at any time upon tender of
this Certificate to the Fund, endorsed in blank or accompanied by all necessary
instruments of assignment and transfer in proper form, at its principal office
in the State of California and, upon payment of any tax or other governmental
charges, to receive at the time and in the manner provided in the Limited
Partnership Agreement, such holder’s ratable portion of the assets of the Fund
for each Redemption Basket tendered and evidenced by this Certificate.
 
39

--------------------------------------------------------------------------------


 
The holder of this Certificate, by virtue of the purchase and acceptance hereof,
assents to and shall be bound by the terms of the Limited Partnership Agreement,
copies of which are on file and available for inspection at reasonable times
during business hours at the principal business office of the General Partner.


The Fund may deem and treat the person in whose name this Certificate is
registered upon the books of the Fund as the owner hereof for all purposes and
the Fund shall not be affected by any notice to the contrary.


The Limited Partnership Agreement and this Certificate are executed and
delivered by Victoria Bay Asset Management, LLC as General Partner of the Fund,
in the exercise of the powers and authority conferred and vested in it by the
Limited Partnership Agreement. The representations, undertakings and agreements
made on the part of the Fund in the Limited Partnership Agreement or this
Certificate are made and intended not as personal representations, undertakings
and agreements by the General Partner, other than acting in its capacity as
such, but are made and intended for the purpose of binding only the Fund.
Nothing in the Limited Partnership Agreement or this Certificate shall be
construed as imposing any liability on the General Partner, individually or
personally, to fulfill any representation, undertaking or agreement other than
as provided in the Limited Partnership Agreement or this Certificate.


THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF UNITED STATES
NATURAL GAS FUND, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD VIOLATE THE THEN
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, TERMINATE THE
EXISTENCE OR QUALIFICATION OF UNITED STATES NATURAL GAS FUND, LP UNDER THE LAWS
OF THE STATE OF DELAWARE, OR CAUSE UNITED STATES NATURAL GAS FUND, LP TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). VICTORIA BAY ASSET MANAGEMENT, LLC, THE GENERAL PARTNER OF UNITED
STATES NATURAL GAS FUND, LP, MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER
OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE
NECESSARY TO AVOID A SIGNIFICANT RISK OF UNITED STATES NATURAL GAS FUND, LP
BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.


This Certificate shall not become valid or binding for any purpose until
properly executed by the General Partner.


IN WITNESS WHEREOF, the General Partner of the Fund has caused this Certificate
to be executed in its name by the manual or facsimile signature of one of its
Authorized Persons.
 

        Victoria Bay Asset Management, LLC, as General Partner               By:
   

--------------------------------------------------------------------------------

Date:
   

 
40

--------------------------------------------------------------------------------



EXHIBIT C


ADDRESSES FOR NOTICE


Victoria Bay Asset Management, LLC
1320 Harbor Bay Parkway, Suite 145
Alameda, California 9450


with a copy to


Brown Brothers Harriman & Co.
40 Water Street
Boston, MA 02109
Attention: Manager, Fund Administration Department
 
41

--------------------------------------------------------------------------------



EXHIBIT D


APPLICATION FOR TRANSFER OF UNITS


Transferees of Units must execute and deliver this application to United States
Natural Gas Fund, LP, c/o Victoria Bay Asset Management, LLC, 1320 Harbor Bay
Parkway, Suite 145, Alameda, California 94502, to be admitted as limited
partners to United States Natural Gas Fund, LP.


The undersigned (“Assignee”) hereby applies for transfer to the name of the
Assignee of the Units evidenced hereby and hereby certifies to United States
Natural Gas Fund, LP (the “Partnership”) that the Assignee (including to the
best of Assignee’ s knowledge, any person for whom the Assignee will hold the
Units) is an Eligible Holder.*


The Assignee (a) requests admission as a Limited Partner and agrees to comply
with and be bound by, and hereby executes, the Second Amended and Restated
Agreement of Limited Partnership of the Partnership, as amended, supplemented or
restated to the date hereof (the “Limited Partnership Agreement”), (b)
represents and warrants that the Assignee has all right, power and authority
and, if an individual, the capacity necessary to enter into the Limited
Partnership Agreement, (c) appoints the General Partner of the Partnership and,
if a Liquidator shall be appointed, the Liquidator of the Partnership as the
Assignee’s attorney-in-fact to execute, swear to, acknowledge and file any
document, including, without limitation, the Limited Partnership Agreement and
any amendment thereto and the Certificate of Limited Partnership of the
Partnership and any amendment thereto, necessary or appropriate for the
Assignee’s admission as a Substituted Limited Partner and as a party to the
Limited Partnership Agreement, (d) gives the powers of attorney provided for in
the Limited Partnership Agreement, and (e) makes the waivers and gives the
consents and approvals contained in the Limited Partnership Agreement.
Capitalized terms used but not defined herein have the meanings given to such
terms in the Limited Partnership Agreement.


Date: _______________________


_________________________________  ________________________________________________
Social Security or other identifying    Signature of Assignee
number of Assignee


_________________________________  ________________________________________________
Purchase Price including commissions, if any   Name and Address of Assignee


Type of Entity (check one):


Individual
Partnership
Corporation
Trust
Other (specify)
 

 
If not an Individual (check one):


the entity is subject to United States federal income taxation on the income
generated by the Partnership;
 
42

--------------------------------------------------------------------------------


 
the entity is not subject to United States federal income taxation, but it is a
pass-through entity and all of its beneficial owners are subject to United
States federal income taxation on the income generated by the Partnership;


the entity is not subject to United States federal income taxation and it is (a)
not a pass-through entity or (b) a pass-through entity, but not all of its
beneficial owners are subject to United States federal income taxation on the
income generated by the Partnership. Important Note— by checking this box, the
Assignee is contradicting its certification that it is an Eligible Holder.


* The Term “Eligible Holder” means (a) an individual or entity subject to United
States federal income taxation on the income generated by the Partnership; or
(b) an entity not subject to United States federal income taxation on the income
generated by the Partnership, so long as all of the entity’s owners are subject
to United States federal income taxation on the income generated by the
Partnership. Individuals or entities are subject to taxation, in the context of
defining an Eligible Holder, to the extent they are taxable on the items of
income and gain allocated by the Partnership. Schedule I hereto contains a list
of various types of investors that are categorized and identified as either
“Eligible Holders” or “Non-Eligible Holders.”


Nationality (check one):


U.S. Citizen, Resident or Domestic Entity**          Non-resident Alien**


Foreign Corporation**


** As those terms are defined in the Code.


If the U.S. Citizen, Resident or Domestic Entity box is checked, the following
certification must be completed.


Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person. To
inform the Partnership that no withholding is required with respect to the
undersigned interestholder’s interest in it, the undersigned hereby certifies
the following (or, if applicable, certifies the following on behalf of the
interestholder).


Complete Either A or B:


A. Individual Interestholder


1. I am not a non-resident alien for purposes of U.S. income taxation.


2. My U.S. taxpayer identification number (Social Security Number) is
____________


3. My home address is __________________
 
43

--------------------------------------------------------------------------------


 
B. Partnership, Corporation or Other Interestholder


1. The interestholder is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Code and Treasury
regulations).


2. The interestholder’s U.S. employer identification number is
__________________


3. The interestholder’s office address and place of incorporation (if
applicable) is __________________


The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.


The interestholder understands that this certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both.


Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct and complete
and, if applicable, I further declare that I have authority to sign this
document on behalf of:


Name of Interestholder
________________________________________________________________________________________


Signature and Date
__________________________________________________________________________________________


Title (if applicable)
__________________________________________________________________________________________


Note: If the Assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this application should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of FINRA, or, in the case of any other nominee holder, a
person performing a similar function. If the Assignee is a broker, dealer, bank,
trust company, clearing corporation, other nominee owner or an agent of any of
the foregoing, the above certification as to any person for whom the Assignee
will hold the Units shall be made to the best of the Assignee’s knowledge.


44

--------------------------------------------------------------------------------

